

 

Exhibit 10.1

 








INVESTMENT AGREEMENT
 
dated as of June 22, 2009
 
among
 
REPUBLIC AIRWAYS HOLDINGS INC.
 
FRONTIER AIRLINES HOLDINGS, INC.,
 
FRONTIER AIRLINES, INC.
 
and
 
LYNX AVIATION, INC.
 







--------------------------------------------------------------------------------



 
 
 


TABLE OF CONTENTS
 


Page
 
ARTICLE 1
Definitions
 
 
Section 1.01.  Definitions

 
Section 1.02.  Other Definitional and Interpretative Provisions

 
ARTICLE 2
Issuance And Purchase Of Common Shares
 
 
Section 2.01.  Issuance and Purchase of Common Shares

 
Section 2.02.  Closing

 
ARTICLE 3
Representations And Warranties Of The Companies
 
 
Section 3.01.  Bankruptcy Court Orders

 
Section 3.02.  Capitalization; Securities

 
Section 3.03.  Financial Advisors and Brokers

 
Section 3.04.  Controls

 
Section 3.05.  Aircraft

 
Section 3.06.  Certificated Air Carrier

 
Section 3.07.  Slots and Gate Interests

 
Section 3.08.  Foreign Corrupt Practices Act

 
Section 3.09.  Corporate Existence; Compliance with Law

 
Section 3.10.  Corporate Power, Authorization, Enforceable Obligations

 
Section 3.11.  Financial Statements and Reports

 
Section 3.12.  Absence of Certain Changes or Events

 
Section 3.13.  Ownership of Property; Real Estate; Liens

 
Section 3.14.  Labor Matters

 
Section 3.15.  Ventures, Subsidiaries and Affiliates; Outstanding Equity
Securities and Indebtedness

 
Section 3.16.  Taxes.

 
Section 3.17.  ERISA

 
Section 3.18.  No Litigation

 
Section 3.19.  Intellectual Property

 
Section 3.20.  Environmental Matters

 
Section 3.21.  Insurance

 
Section 3.22.  Contracts

 
Section 3.23.  Exemption from Registration

 
ARTICLE 4
Representations And Warranties Of The Investor
 
 
Section 4.01.  Organization

 
Section 4.02.  Authorization of Agreements

 
Section 4.03.  Consents; No Conflicts

 
Section 4.04.  Financial Advisors and Brokers

 
Section 4.05.  Ownership of Equity Securities; Purpose of Investment

 
Section 4.06.  Citizenship

 
Section 4.07.  Financing

 
ARTICLE 5
Pre-closing Covenants
 
 
Section 5.01.  Interim Operations

 
Section 5.02.  Bankruptcy Filings, Covenants and Agreements

 
Section 5.03.  No Solicitation of Alternative Transactions

 
Section 5.04.  Accounting Policies

 
Section 5.05.  Postpetition Transactions and Settlements

 
Section 5.06.  Taxes

 
Section 5.07.  Flight Operations

 
Section 5.08.  Notice of Incidents and Accidents

 
Section 5.09.  Aircraft Maintenance Programs

 
Section 5.10.  No Title IV Liability

 
Section 5.11.  Claims

 
Section 5.12.  Proceeds to General Unsecured Creditors

 
ARTICLE 6
Additional Covenants
 
 
Section 6.01.  Information Rights and Access

 
Section 6.02.  Company Reports; Financial Statements

 
Section 6.03.  Publicity

 
Section 6.04.  Tax Contests

 
Section 6.05.  Investor Financing

 
Section 6.06.  Transaction Court Documents

 
Section 6.07.  Director and Officer Liability and Indemnification

 
ARTICLE 7
Conditions
 
 
Section 7.01.  Conditions to Both the Investor’s and the Company’s Obligations

 
Section 7.02.  Conditions to the Investor’s Obligations

 
Section 7.03.  Conditions to the Company’s Obligations

 
ARTICLE 8
Termination
 
 
Section 8.01.  Termination of Agreement

 
Section 8.02.  Effect of Termination

 
ARTICLE 9
Miscellaneous
 
 
Section 9.01.  Collective Bargaining Agreements

 
Section 9.02.  Survival of Representations and Warranties

 
Section 9.03.  Specific Performance

 
Section 9.04.  Notices

 
Section 9.05.  Entire Agreement; Amendment

 
Section 9.06.  Counterparts

 
Section 9.07.  Governing Law; Jurisdiction

 
Section 9.08.  Successors and Assigns

 
Section 9.09.  No Third-Party Beneficiaries

 
Section 9.10.  Binding Effect

 
Section 9.11.  Company Disclosure Schedules

 

 

EXHIBIT A form of Investment Agreement and Bidding Procedures Order EXHIBIT B
Company disclosure Schedules EXHIBIT C Investor Disclosure Schedules  EXHIBIT D
Form of Disclosure Statement        Schedule 1.01(b) Knowledge Group Schedule
5.06 Taxes  Schedule 5.10  Multiemployer Plan Liabilities and Ovligations 
Schedule  6.07  D&O Insurance Premium Schedule  7.02(k)  Regulatory Approvals 
Schedule 7.02(m)  Scope of Tax Due Diligence 

 
 

 
 

--------------------------------------------------------------------------------


 
 
 
INVESTMENT AGREEMENT

 
 
THIS INVESTMENT AGREEMENT (together with all exhibits and schedules hereto and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof, the “Agreement”), dated as of June 22,
2009, by and among Republic Airways Holdings Inc., a Delaware corporation (the
“Investor”), Frontier Airlines Holdings, Inc., a Delaware corporation (the
“Company”), Frontier Airlines, Inc., a Colorado corporation (“Frontier
Airlines”), and Lynx Aviation, Inc., a Colorado corporation (“Lynx,” and,
together with the Company and Frontier Airlines, the “Companies”), and their
respective successors, including, as the context may require, on or after the
Effective Date, as reorganized pursuant to the Bankruptcy Code.
 
W I T N E S S E T H:
 
WHEREAS, on April 10, 2008, the Companies filed voluntary petitions commencing
cases (the “Cases”) under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);
 
WHEREAS, the Companies have continued in the possession of their assets and in
the management of their businesses pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code;
 
WHEREAS, pursuant to the Plan (as defined below), the Company intends to cancel
the existing outstanding Equity Securities of the Company upon the Effective
Date (as defined below) and issue a number of common shares of the Company (the
“Common Shares”), representing 100% of the total equity capital of the Company
on a Fully Diluted Basis (as defined below) to the Investor (the “Investment”)
in exchange for the Investment Price (as defined below);
 
WHEREAS, the parties intend that the transactions contemplated hereby will be
implemented by, and take effect on the Effective Date (or such other time as
provided in Section 2.02), subject to the satisfaction of the conditions set
forth herein; and
 
WHEREAS, the Company and the Investor desire to make certain representations,
warranties, covenants and agreements in connection with the transactions
contemplated herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows, in the case of the Companies, subject to Bankruptcy Court approval
of this Investment Agreement:
 

 
ARTICLE 1 
Definitions

                           
 
Section 1.01 .  Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Affiliate” means, with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the specified Person, where “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise; provided,
however, that when used with respect to the Company, “Affiliate” shall not
include the Investor or any Affiliate of the Investor.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Air Carrier” means each of Frontier Airlines and Lynx.
 
“Airport Authority” means any city or any public or private board or other body
or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
 
“Alternative Transaction” means (a) a merger or other business combination or
similar transaction, (b) any sale of assets or other disposition of assets
pursuant to Section 363 of the Bankruptcy Code or pursuant to a plan of
reorganization, in either case that would be materially inconsistent with the
Investment or the transactions contemplated herein, (c) any sale of Equity
Securities of any of the Companies or (d) any Stand Alone Plan.  For the
avoidance of doubt, any transaction expressly permitted under this Agreement or
any transaction to which the Investor, in its sole discretion, consents shall
not be an Alternative Transaction.
 
“Approvals” has the meaning set forth in Section 7.02(k) hereof.
 
“Arbitrable Dispute” means any dispute, controversy or claim between the parties
hereto with respect to Article 8.
 
“Arbitration Demand Notice” means a written demand that an Arbitrable Dispute be
resolved by binding arbitration.
 
“Arbitration Demand Date” has the meaning set forth in Section 8.02(e)(ii)
hereto.
 
“Arbitration Rules” means the Rules of the American Arbitration Association and
its procedures for Large, Complex Commercial Disputes, as then currently in
effect.
 
“Auction Termination Date” has the meaning set forth in Section 5.02(b).
 
“Bankruptcy Code” has the meaning set forth in the recitals hereto.
 
“Bankruptcy Court” has the meaning set forth in the recitals hereto.
 
“Board” means the board of directors of the Company (including, with respect to
periods following the Effective Date, the reorganized Company).
 
“Books and Records” means any books and records of each of the Companies
relating to period prior to the Closing.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions of the State of New York are authorized by law or executive
order to close.
 
“Business Plan” is the business plan of the Company identified as version 5.4a,
dated as of June 3, 2009, and delivered to the Investor prior to the date
hereof, which shall be deemed modified to reflect any changes in the fleet plan
made at the request of the Investor to satisfy Section 7.02(f).
 
“By-Laws” means the by-laws of the Company, as amended from time to time
(including, with respect to periods following the Effective Date, the by-laws of
the reorganized Company).
 
“Cases” has the meaning set forth in the recitals hereto.
 
“Certificated Air Carrier” means a Person holding a certificate of public
convenience and necessity issued pursuant to Chapter 411 of Title 49 and an air
carrier operating certificate issued under Part 121 of the FAR pursuant to
Chapter 447 of Title 49, in each case issued by the Secretary of Transportation,
for aircraft capable of carrying ten or more individuals or 6,000 pounds or more
of cargo, or that is otherwise certified or registered to the extent required to
fall within the purview of Section 1110 of the Bankruptcy Code.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended from time to time (including, in each case, with respect to
periods following the Effective Date, of the reorganized Company).
 
“Chapter 11” means Chapter 11 of the Bankruptcy Code.
 
“Common Shares” has the meaning set forth in the recitals hereto.
 
“Closing” means the closing of the sale and purchase of the Common Shares
pursuant to Section 2.01 hereof.
 
“Closing Date” has the meaning set forth in Section 2.02(a) hereof.
 
“Companies” has the meaning set forth in the preamble hereto.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Company Aircraft” has the meaning set forth in Section 3.05(a) hereof.
 
“Company Disclosure Schedules” has the meaning set forth in Article 3.
 
“Computer Software” means all computer software and databases (including,
without limitation, source code, object code and all related documentation).
 
“Confirmation Order” has the meaning set forth in the definition of “Effective
Date” herein.
 
“Contracts” means all contracts now owned or hereafter acquired by any of the
Companies, in any event, including all contracts, undertakings, or agreements in
or under which any of the Companies may now or hereafter have any right, title
or interest.
 
“Creditors’ Committee” means the statutory committee of unsecured creditors
appointed in the Cases pursuant to Section 1102 of the Bankruptcy Code.
 
“DIP Credit Agreement” means the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of April 1, 2009, among the
Companies, the Investor and the other lenders and agents from time to time party
thereto, after giving effect to all amendments, waivers, supplements,
modifications and any substitutions therefor.
 
“DIP Facility” means the Companies’ debtor-in-possession term loan facility
provided under the DIP Credit Agreement, as the same may exist from time to time
while the Cases are pending.
 
“Disclosure Statement” means a disclosure statement with respect to the Plan,
substantially in the form of Exhibit D hereto or otherwise reasonably
satisfactory in form and substance to the Investor, subject to Section 6.06
hereof.
 
“DOT” means the United States Department of Transportation and any successor
thereto.
 
“D&O Insurance” has the meaning set forth in Section 6.07(b) hereof.
 
“Effective Date” means the effective date of the Plan; provided that unless the
Investor agrees otherwise, in no event shall the Effective Date occur (a)
earlier than the date that the Bankruptcy Court approves and enters the order,
in form and substance satisfactory to the Investor in its sole discretion,
subject to Section 6.06 hereof, confirming the Plan (the “Confirmation Order”),
(b) while the Confirmation Order is stayed or after it has been vacated or
overturned, (c) before all Approvals are obtained and have become final, and
(d) before all applicable waiting periods imposed by Law in connection with the
transactions contemplated by the Transaction Documents have expired or have been
terminated.
 
“Employee Plans” has the meaning ascribed to it in Section 3.17(a).
 
“Environmental Laws” means all Laws, now or hereafter in effect, and any
applicable judicial or administrative interpretation thereof, imposing liability
or standards of conduct for or relating to the regulation and protection of
human health, safety, the environment and natural resources (including ambient
air, surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include CERCLA;
the Hazardous Materials Transportation Act of 1994 (49 U.S.C. Sections 5101 et
seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Sections 136 et seq.); the Resource Conservation and Recovery Act (42 U.S.C.
Sections 6901 et seq.); the Toxic Substances Control Act (15 U.S.C. Sections
2601 et seq.); the Clean Air Act (42 U.S.C. Sections 7401 et seq.); the Clean
Water Act (33 U.S.C. Sections 1251 et seq.); the Occupational Safety and Health
Act (29 U.S.C. Sections 651 et seq.); and the Safe Drinking Water Act (42 U.S.C.
Sections 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, Environmental Laws or
Environmental Permits, in each case, in connection with, or otherwise related
to, any Release or threatened Release or presence of a Hazardous Material
(whether on, at, in, under, from or about or in the vicinity of any real or
personal property) or any environmental matter or any Hazardous Material
Exposure.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Entity
under any Environmental Laws.
 
“Equity Securities” means (i) capital stock of, or other equity interests in,
any Person, (ii) securities convertible into or exchangeable for shares of
capital stock, voting securities or other equity interests in such Person or
(iii) options, warrants or other rights to acquire the securities described in
clauses (i) and (ii), whether fixed or contingent, matured or unmatured,
contractual, legal, equitable or otherwise.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” has the meaning ascribed to it in Section 3.17(a).
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Expenses” mean all reasonable, actual and documented out-of-pocket fees and
expenses in an aggregate amount not to exceed $350,000 incurred by or on behalf
of the Investor in connection with the due diligence, negotiation, preparation,
execution, delivery and court approval of the Transaction Documents and the
transactions contemplated thereby and in connection with the exercise of any
rights and remedies thereunder, including, but not limited to, reasonable,
actual and documented fees and expenses of its legal counsel and the third-party
consultants that are engaged by the Investor to assist in such  transactions.
 
“FAA” means the Federal Aviation Administration of the United States and any
successor thereto.
 
“FAA Certificate of Airworthiness” means the certificate of airworthiness issued
by the FAA with respect to the Company Aircraft.
 
“FAPA CBA” has the meaning ascribed to it in Section 9.01(a).
 
“FAR” means the Federal Aviation Regulations.
 
“Financial Statements” has the meaning ascribed to it in Section 3.11(a).
 
“Foreign Corrupt Practices Act” has the meaning set forth in Section 3.08(a)
hereof.
 
“Frontier Airlines” has the meaning set forth in the preamble hereto.
 
“Fully Diluted Basis” means the number of shares of Common Stock, without
duplication, which are issued and outstanding or owned or held, as applicable,
at the date of determination (including, on the Closing Date, all shares of
Common Stock and other Equity Interests reserved for issuance under the Plan)
plus the number of shares of Common Stock issuable pursuant to any Equity
Securities then outstanding convertible into or exchangeable or exercisable for
(whether or not subject to contingencies or passage of time, or both) shares of
Common Stock.
 
“GAAP” means U.S. generally accepted accounting principles as in effect at the
relevant time or for the relevant period.
 
“Gate Interests” shall mean all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by each Company in connection with
the right to use or occupy holdrooms, jetways and passenger boarding and
deplaning space and any related airport facilities used by each Company for its
operations, including ticket counter space, baggage claim and baggage makeup
space, lounge space, maintenance/hangar facilities, and administrative office
space, in any airport at which such Company conducts scheduled operations.
 
“Governmental Entity” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local or foreign.
 
“Hazardous Material” means any substance, material or waste that is, or the
Release of which is, regulated by, or forms the basis of liability now or
hereafter under, any Environmental Laws, including any material or substance
that is (a) defined as a “solid waste,” “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special waste,”
“toxic substance” or other similar term or phrase under any Environmental Laws,
or (b) petroleum or any fraction or by-product thereof, asbestos,
polychlorinated biphenyls (PCBs), mold or any radioactive substance.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.
 
“IBT CBAs” has the meaning ascribed to it in Section 9.01(b).
 
“Initial Approvals” has the meaning ascribed to it in Section 7.02(k).
 
“Intellectual Property” means all material (i) trademarks, service marks, brand
names, certification marks, trade dress, domain names and other indications of
origin, the goodwill associated with the foregoing and registrations in any
jurisdiction of the foregoing, any extension, modification or renewal of any
such registration, (ii) patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction, (iii) Trade
Secrets, (iv) copyright rights, whether registered or not, and registrations or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof, and (v) any similar intellectual property or
proprietary rights.
 
“Investment” has the meaning set forth in the recitals hereto.
 
“Investment Agreement and Bidding Procedures Motion” means the motion filed by
the Companies in the Bankruptcy Court seeking entry of the Investment Agreement
and Bidding Procedures Order.
 
“Investment Agreement and Bidding Procedures Order” means the order entered by
the Bankruptcy Court in the form of Exhibit A hereto or otherwise satisfactory
in form and substance to the Investor in its sole discretion, subject to Section
6.06 hereof.
 
“Investment Price” has the meaning set forth in Section 2.01 hereof.
 
“Investor” has the meaning set forth in the preamble hereto.
 
“Investor Disclosure Schedules” has the meaning set forth in Article 4.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
 
“IT Assets” means computers, Computer Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and all other
information technology equipment and elements and all associated documentation.
 
“Knowledge” means the knowledge of the executive officers listed on Schedule
1.01(b) after reasonable inquiry.
 
“Law” means any law, treaty, statute, ordinance, code, principle of common law,
rule or regulation of a Governmental Entity or judgment, decree, order, writ,
award, injunction or determination of an arbitrator or court or other
Governmental Entity.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever intended for security (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
 
“Loan” has the meaning ascribed to such term in the DIP Credit Agreement.
 
“Lynx” has the meaning set forth in the preamble hereto.
 
“Material Adverse Effect” means a material adverse change in the business,
condition or prospects of the Companies, in each case taken as a whole when
measured against the Business Plan, taken as a whole.
 
“Material Contract” has the meaning ascribed to it in Section 3.22(a).
 
“Material Real Estate Contracts” means (for purposes of the Agreement only) any
lease, usufruct, use agreement, license, permit or other occupancy or facility
use agreement under which a Company is a tenant, sub-tenant, permittee, licensee
or counterparty relating to major facilities required for a Company’s
operations, the loss of which would result in a Material Adverse Effect.
 
“Multiemployer Plans” has the meaning ascribed to it in Section 3.17(a).
 
“Notice” has the meaning ascribed to it in Section 5.03(b).
 
“Outstanding Amount” means the then-current balance of the outstanding
principal, interest and other amounts owed to the Investor in respect of its
participation in the DIP Facility, including all reasonable, actual and
documented out-of-pocket expenses incurred by the Investor in connection
therewith to the extent such expenses have not been advanced or reimbursed by
the Companies.
 
“Permits” has the meaning ascribed to it in Section 3.06.
 
“Person” means any individual, corporation, company, association, partnership,
limited liability company, joint venture, trust, unincorporated organization or
Governmental Entity.
 
“Plan” means a plan of reorganization substantially in the form attached to the
Disclosure Statement or otherwise consistent with the Term Sheet (including all
plan supplements, exhibits, schedules and plan documents) and in form and
substance satisfactory to the Investor in its sole discretion, subject to
Section 6.06 hereof.
 
“Policy” has the meaning ascribed to it in Section 3.21.
 
“Postpetition” means, when used with respect to any indebtedness, agreement,
instrument, claim, proceeding or other matter, indebtedness pursuant to any
agreement or instrument first entered into or becoming effective, or claim,
proceeding that first arose or was first instituted, or another matter that
first occurred, after the commencement of the Cases.
 
“Proceeding” means any legal actions, suits, proceedings, claims or disputes.
 
“Real Estate” has the meaning ascribed to it in Section 3.20(a).
 
“Regulatory Approvals” means, to the extent necessary in connection with the
consummation of the transactions contemplated by the Transaction Documents, any
and all certificates, permits, licenses, franchises, concessions, grants,
consents, approvals, orders, registrations, authorizations, waivers, exemptions,
variances or clearances from, or filings or registrations with, Governmental
Entities (and shall not include waiting periods under the HSR Act or otherwise
imposed by Law).
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Relevant Hearing” has the meaning set forth in Section 6.06(a) hereof.
 
“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents, attorneys, accountants, consultants, equity
financing partners or financial advisors or other Person associated with, or
acting on behalf of, such Person.
 
“Seabury” has the meaning set forth in Section 3.03 hereof.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Report” has the meaning ascribed to it in Section 3.11(b).
 
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Slots” mean each and every (i) “slot” as defined in 14 CFR § 93.213(a)(2), as
that section may be amended or re-codified from time to time, including slots at
Ronald Reagan Washington National Airport; (ii) operating authorization for a
landing or takeoff operation at a specified time period at any airport in the
United States subject to orders or regulations issued by the FAA (including, but
not limited to, operating authorizations at New York LaGuardia Airport, as
defined in the FAA’s final order, Operating Limitations at New York LaGuardia
Airport, Docket No. FAA 2006-25755-82 dated December 13, 2006, published in the
Federal Register at 71 Fed. Reg. 77854 (Dec. 27, 2006)), as such order may be
amended or re-codified from time to time, and in any subsequent order or
regulation issued by the FAA, as such order may be amended or re-codified from
time to time, (iii) authorization granted by a Governmental Entity to conduct a
landing or takeoff during a specific hour or other period at any United States
or foreign airport, and (iv) slot exemption pursuant to 49 U.S.C. §§ 41716 and
41718, as such statute may be amended or re-codified from time to time,
including but not limited to slot exemptions at New York LaGuardia Airport and
Ronald Reagan Washington National Airport, in each case of the Companies now
held or hereafter acquired (other than “slots” which prior to the date of this
Agreement have been permanently allocated to another air carrier and in which
any of the Companies holds temporary use rights).
 
“SOX Act” has the meaning ascribed to it in Section 3.11(b).
 
“Stand Alone Plan” means any plan of reorganization or plan of liquidation for
which the Investor or an Affiliate of the Investor is not the sponsor, including
without limitation any such plan for which any of the Companies is the sponsor
or there is no sponsor.
 
“Stockholder” means, with respect to any Person, each holder of Common Stock of
such Person.
 
“Subsidiary” means as to any Person, any other Person of which more than fifty
percent (50%) of the shares of the voting stock or other voting interests are
owned or controlled, or the ability to select or elect more than fifty percent
(50%) of the directors or similar managers is held, directly or indirectly, by
such first Person or one or more of its Subsidiaries.
 
“Subsequent Reports” has the meaning set forth in Section 6.02(a) hereof.
 
“Successful Investor” means the Person who makes the highest or otherwise best
investment proposal, as determined in accordance with the Investment Agreement
and Bidding Procedures Order.
 
“Successful Proposal” means the highest or otherwise best investment proposal,
as determined in accordance with the Investment Agreement and Bidding Procedures
Order.
 
“Superior Proposal” has the meaning set forth in Section 5.03(b).
 
“Tax” (and with correlative meaning “Taxes” and “Taxable”) means (1) any
foreign, federal, state or local income, gross receipts, capital, franchise,
import, goods and services, estimated, alternative minimum, add on minimum,
sales, use, transfer, real property gains, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock,
social security, unemployment, disability, payroll, license, employee or other
withholding, or other tax, of any kind whatsoever, including any interest,
penalties or additions to tax or additional amounts in respect of the foregoing,
(2) any liability for the payment of any amounts of the type described in (1) as
a result of being a member of a consolidated, combined, unitary or aggregate
group for any Taxable period, and (3) any liability for the payment of any
amounts of the type described in (1) or (2) as a result of being a transferee or
successor to any person or as a result of any express or implied obligation to
indemnify any other person.
 
“Tax Contests” has the meaning set forth in Section 6.04 hereof.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
schedule, statement or information) filed or required to be filed with any
taxing authority in connection with the determination, assessment or collection
of any Tax of any party or the administration of any laws, regulations or
administrative requirements relating to any Tax.
 
“Termination Fee” has the meaning set forth in Section 8.02(b) hereof.
 
“Term Sheet” means the Term Sheet dated June 5, 2009, between the Companies and
the Investor with respect to a plan of reorganization.
 
“Title 11” means Title 11 of the United States Code, as amended and in effect
from time to time.
 
“Title 49” means Title 49 of the United States Code, as amended and in effect
from time to time, and the regulations promulgated pursuant thereto.
 
“Transaction Documents” means this Agreement, the Term Sheet, the Plan, the
Investment Agreement and Bidding Procedures Order and the Confirmation Order.
 
“Transaction Court Documents” means the Investment Agreement and Bidding
Procedures Order, the Disclosure Statement, the order approving the Disclosure
Statement, the Plan and the Confirmation Order.
 
“Treasury Regulation” means the regulation promulgated under the IRC.
 
“TWU CBA” has the meaning ascribed to it in Section 9.01(c).
 
Section 1.02 .  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Unless otherwise specified, any references to a
party’s “judgment”, “satisfaction” or words of a similar import shall mean in
such party’s sole judgment.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.  “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder.  References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.  References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any Law.
 

 

ARTICLE 2  Issuance And Purchase Of Common Shares

               
 
Section 2.01 .  Issuance and Purchase of Common Shares.  Upon the terms and
subject to the conditions set forth in this Agreement, and in reliance upon the
representations and warranties hereinafter set forth, at the Closing, the
reorganized Company will issue, sell and deliver to the Investor, and the
Investor will purchase from the reorganized Company, 1,000 Common Shares, free
and clear of all Liens, other than Liens created by the Investor or permitted by
the Investor, and representing 100% of the total equity capital of the Company
on a Fully Diluted Basis for an aggregate purchase price of One Hundred and
Eight Million Seven Hundred and Fifty Thousand Dollars ($108,750,000) (the
“Investment Price”).
 
Section 2.02 .  Closing.  (a) Subject to the satisfaction or, if permissible,
waiver of the conditions set forth in Sections 7.01, 7.02 and 7.03 hereof, the
Closing shall take place at the offices of Fulbright & Jaworski L.L.P., 666
Fifth Avenue, New York, New York, at 10:00 a.m., New York City time, on the
third (3rd) Business Day following satisfaction or, if permissible, waiver, of
such conditions (other than those conditions that by their nature are to be
satisfied by actions to be taken at the Closing, but subject to the satisfaction
or waiver of such conditions), or at such other time and place as the parties
may agree (the date on which the Closing occurs, the “Closing Date”); provided
that the Investor and the Company shall use all commercially reasonable efforts
to have the Closing take place on the Effective Date.
 
(b) At the Closing, (i) the reorganized Company shall deliver to the Investor
certificates representing the Common Shares to be purchased by, and sold to, the
Investor pursuant to Section 2.01 hereof (registered in the names and in the
denominations designated by the Investor at least two (2) Business Days prior to
the Closing Date), together with the other documents, certificates and opinions
to be delivered pursuant to Section 7.01 and Section 7.02 hereof, and (ii) the
Investor, in full payment for the Common Shares to be purchased by, and sold to,
the Investor pursuant to Section 2.01 hereof, shall pay to the reorganized
Company as provided in Section 2.01 hereof, an aggregate amount equal to the
Investment Price provided that the Investor may, in its sole discretion, credit
all or any portion of the Outstanding Amount against the Investment Price, and
shall deliver the certificate required pursuant to Section 7.03(a) hereof.  The
Investor shall make payment hereunder in immediately available funds by wire
transfer to the account or accounts designated by the Company, or by such other
means as may be agreed between the parties hereto (and by the Creditors’
Committee, in the case of the payment described in Section 5.12 hereof).  The
Company shall make any payment due hereunder in immediately available funds by
wire transfer to the account designated by the Investor, or by such other means
as may be agreed between the parties hereto.
 
 
                          

 
ARTICLE 3  
Representations And Warranties Of The Companies

 
 
Except as set forth in the Company Disclosure Schedules attached hereto as
Exhibit B, the Companies hereby represent and warrant to, and agree with, the
Investor as follows:
 
Section 3.01 .  Bankruptcy Court Orders.  The Companies shall have complied with
the terms of all orders of the Bankruptcy Court in respect of the Investment,
this Agreement and the Investment Agreement and Bidding Procedures Order upon
and after the entry of any such order, except to the extent that any such
failure to comply is not material to the Investor (or to the Creditors’
Committee, in the case of the payment described in Section 5.12 hereof).
 
Section 3.02 .  Capitalization; Securities.  (a) Upon the Closing and after
giving effect to the Confirmation Order, the Plan and the Investment, the
authorized capital stock of the reorganized Company shall consist solely of
Common Shares.  Upon the Closing (after giving effect to the Confirmation Order,
the Plan and the Investment), 1,000 Common Shares, representing 100% of the
total equity capital of the Company on a Fully Diluted Basis, shall be issued to
the Investor.  Upon the Closing Date, all of such Common Shares to be issued and
delivered to the Investor pursuant to the terms hereof shall have been duly
authorized and validly issued, fully paid, nonassessable and not subject to
preemptive or similar rights of third parties.  Upon the Closing and after
giving effect to the Confirmation Order and the Plan, (i) there shall be no
voting trusts, voting agreements, proxies, first refusal rights, first offer
rights, co-sale rights, options, transfer restrictions or other agreements,
instruments or understandings (whether oral, formal or informal) with respect to
the voting, transfer or disposition of capital stock of the Company or any
Subsidiary to which the Company or any Subsidiary is a party or by which it is
bound, or, to the Knowledge of the Company, among or between any Persons other
than the Company or any Subsidiary (as the case may be), except as set forth in
this Agreement, and (ii) except as approved by Investor in connection with the
second sentence of Section 7.02(g), there shall be no options, warrants, stock
appreciation rights, restricted stock units, calls, commitments or agreements of
any character to which the Company or any Subsidiary is a party, or by which the
Company or any Subsidiary is bound, calling for the issuance of shares of
capital stock or other Equity Securities of the Company or any Subsidiary or for
settlement in cash based upon the value of any such Equity Securities, or other
arrangement to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound to acquire, at any time or under any
circumstance, capital stock of the Company or any Subsidiary or any such Equity
Securities.  The rights, preferences and privileges of the capital stock of the
Company shall be as set forth in the Certificate of Incorporation of the
Company, as amended pursuant to the Plan and in effect upon the Closing, in the
form approved by the Investor.
 
Section 3.03 .  Financial Advisors and Brokers.  Except for Seabury Securities
LLC and/or its Affiliates (“Seabury”), or as otherwise set forth on Schedule
3.03(a) hereto, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor of any of the Companies in connection with the Transaction
Documents or the transactions contemplated thereby, and except for Seabury and
any Person listed on Schedule 3.03(a), no Person acting for or on behalf of any
of the Companies is entitled to receive any broker’s, finder’s or similar fee or
commission in respect thereof based in any way on any agreement, arrangement or
understanding made by or on behalf of any of the Companies; provided that
“financial advisors” shall not include any tax, accounting or other similar
providers of financial services to the Companies listed on Schedule
3.03(b).  True and correct copies of the Company’s agreement with Seabury and
all agreements between any of the Companies, on the one hand, and each Person
listed on Schedule 3.03(a) (or any of their respective Affiliates), on the
other, have been delivered to the Investor.
 
Section 3.04 .  Controls.  Each of the Companies maintains internal information
systems, cash management systems and other controls sufficient to provide
reasonable assurance that material transactions are executed in accordance with
management’s general or specific authorizations and are recorded in a manner
that permits the preparation of financial statements in accordance with GAAP.
 
Section 3.05 .  Aircraft.  (a) Schedule 3.05(a) hereto sets forth a list of all
aircraft and aircraft engines owned or leased by any of the Companies as of the
date hereof (the “Company Aircraft”), including a description of the type,
aircraft number or engine number, as the case may be, of each such Company
Aircraft and the date the Company or any of its Subsidiaries placed such Company
Aircraft in service or proposes to place such Company Aircraft in service, which
list is true and complete in all material respects.  All Company Aircraft and
spare parts and other assets and properties that are used by any of the
Companies in the conduct of its business are being maintained in all material
respects according to applicable FAA regulatory standards and the FAA-approved
maintenance program of the respective Companies.  The Companies have implemented
maintenance schedules with respect to their respective Company Aircraft and such
spare parts and other relevant assets that, if complied with, would result in
the satisfaction, in all material respects, of all requirements under all
applicable FARs and airworthiness directives of the FAA, DOT or any other
Governmental Entity required to be complied with in accordance with the
FAA-approved maintenance program of the Companies, and the Companies are in
compliance with such maintenance schedules in all material respects and there is
no reason to believe that they will not satisfy any component of such
maintenance schedules on or prior to the dates specified in such maintenance
schedules.
 
(b) Each Company Aircraft has a validly issued, current individual aircraft FAA
Certificate of Airworthiness with respect to such Company Aircraft which
satisfies all requirements for the effectiveness of such FAA Certificate of
Airworthiness.
 
(c) Each Company Aircraft is properly registered on the FAA aircraft registry.
 
(d) None of the Companies is a party to any interchange or pooling agreements
with respect to its respective Company Aircraft, spare parts, rotables or
expendables that would have an  adverse effect on its creditworthiness or its
ability to operate its business.
 
(e) No Company Aircraft is subleased to or otherwise in the possession of
another air carrier or other Person, other than the Company or any of its
Subsidiaries, to operate such Company Aircraft in air transportation or
otherwise.
 
Section 3.06 .  Certificated Air Carrier.  Each Air Carrier is a Certificated
Air Carrier and possesses all necessary certificates, franchises, licenses,
permits, rights, designations, authorizations, exemptions, concessions,
approvals, frequencies, Slots, and consents that are material to the operation
of the routes flown by it and the conduct of its business and operations as
currently conducted (the “Permits”).  Each Air Carrier is a “citizen of the
United States” as that term is defined in Section 40102(a)(15) of Title 49 or
successor statute.  Neither the DOT nor FAA nor any other Governmental Entity
has taken any action or to such Air Carrier’s Knowledge, proposed or threatened
to take any action, to amend, modify, suspend, revoke, terminate, cancel, or
otherwise affect such Permits, in each case, in a materially adverse manner.
Except as set forth in Schedule 3.06, no written notices of violations of the
FARs or of DOT rules, regulations or requirements have been issued and are
pending.
 
Section 3.07 .  Slots and Gate Interests.  The Companies hold each of the Slots
and each of the Gate Interests pursuant to authority granted by the FAA, other
applicable Governmental Entity or Airport Authority and are in compliance in all
material respects with all of the terms, conditions, and limitations of each
rule, regulation, or requirement of the FAA, DOT, any other applicable
Governmental Entity or Airport Authority applicable thereto and with all
applicable provisions of law, and with respect to Slots, including but not
limited to the applicable Slot use limitations imposed from time to time by
statute, regulation or order, except in each case where non-compliance would not
be reasonably likely to impair the right to hold and use each such Slot or Gate
Interest pursuant to and for the full term of the corresponding authorization or
agreement as such exists on the date hereof.  Subject to any transfers,
exchanges or other dispositions permitted by this Agreement and the DIP Credit
Agreement, the Companies are utilizing or causing to be utilized the Slots and
Gate Interests in all material respects to the extent required to maintain such
rights to each such Slot and Gate Interest by the applicable Governmental Entity
including each applicable Airport Authority.  Other than with respect to Slots
at New York LaGuardia Airport and except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, none of the
Companies has received any notice from any Governmental Entity, including any
Airport Authority, or is aware of any other event or circumstance, that would be
reasonably likely to impair its right to hold and use any of the Gate Interests
or Slots.  With respect to Slots at New York LaGuardia Airport, none of the
Companies has received any notice from any Governmental Entity, including any
Airport Authority, or is aware of any other event or circumstance, that would be
reasonably likely to impair its right to hold and use any such Slot.  Each
Company’s Slots are listed on Schedule 3.07.  Each Company’s Gate Interests are
listed on Schedule 3.07.
 
Section 3.08 .  Foreign Corrupt Practices Act.  Except for such matters as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect:
 
(a) The Companies have developed and implemented a compliance program which
includes corporate policies and procedures that provide reasonable assurance of
compliance with the Foreign Corrupt Practices Act, as amended (the “Foreign
Corrupt Practices Act”).
 
(b) In connection with its compliance with the Foreign Corrupt Practices Act,
there are no adverse or negative past performance evaluations or ratings by the
U.S. Government, or any voluntary disclosures under the Foreign Corrupt
Practices Act, any enforcement actions or threats of enforcement actions, or any
facts to the Knowledge of the Companies that, in each case, could result in any
adverse or negative performance evaluation related to the Foreign Corrupt
Practices Act.
 
(c) Neither the U.S. Government nor any other Person has notified any of the
Companies in writing of any actual or alleged violation or breach of the Foreign
Corrupt Practices Act.
 
(d) None of the Companies has undergone and is undergoing any audit, review,
inspection, investigation, survey or examination of records relating to any of
the Companies’ compliance with the Foreign Corrupt Practice Act, and, to the
Company’s Knowledge, there is no basis for any such audit, review, inspection,
investigation, survey or examination of records.
 
(e) The Companies have not been and are not now under any administrative, civil
or criminal investigation, charge or indictment involving alleged false
statements, false claims or other improprieties relating to any of the
Companies’ compliance with the Foreign Corrupt Practices Act, nor, to the
Company’s Knowledge, is there any basis for any such investigation or
indictment.
 
Section 3.09 .  Corporate Existence; Compliance with Law.  Each Company (a) is a
corporation duly organized, validly existing and in good standing under the Laws
of its respective jurisdiction of incorporation set forth in Schedule 3.09; (b)
is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect;
(c) has the requisite power and authority to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect; (d)
subject to the specific representations regarding Environmental Laws, has all
licenses, permits, consents or approvals from or by, and has made all filings
with, and has given all notices to, all Governmental Entities having
jurisdiction, to the extent required for such ownership, operation and conduct,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and, except as would not reasonably be expected to have
a Material Adverse Effect, all such licenses, permits, consents or approvals and
filings are in full force and effect; (e) is in compliance with its charter and
bylaws; and (f) subject to the specific representations set forth herein
regarding ERISA, Environmental Laws, Tax and other Laws, is in compliance with
all applicable provisions of Law, except to the extent permitted by the
Bankruptcy Code or where the failure to comply would not reasonably be expected
to have a Material Adverse Effect.  As of the date hereof, each of the Companies
has made available (including by filing publicly by EDGAR with the SEC) to the
Investor a complete and correct copy of the certificates of incorporation and
the bylaws of the Companies, each as amended to date and each of which as made
available is in full force and effect.
 
Section 3.10 .  Corporate Power, Authorization, Enforceable Obligations.  Upon
the entry by the Bankruptcy Court of the Investment Agreement and Bidding
Procedures Order, except as contemplated by and provided for under the
Bankruptcy Code and, if applicable, subject to entry of the Confirmation Order,
the execution, delivery and performance by each Company of the Transaction
Documents to which it is a party: (a) are within such Person’s power; (b) have
been duly authorized by all necessary corporate action; (c) do not contravene
any provision of such Person’s certificate of incorporation or bylaws; (d) do
not violate any Law; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, or require any payment to be made
under, any Material Contract; (f) do not result in the creation or imposition of
any Lien upon any of the property of such Person other than those in favor, or
for the benefit, of the Investor, its successors and assigns or another
Successful Investor; (g) do not give rise to any preemptive rights, rights of
first refusal or other similar rights on behalf of any Person under any
applicable Law or any provision of any certificate of incorporation or bylaws or
any agreement or instrument applicable to any of the Companies; and (h) do not
require an Approval of any Governmental Entity or any other Person, except those
referred to on Schedule 3.10 and except, in the case of each of clauses (d)
through (h), as would not reasonably be expected to have a Material Adverse
Effect.  Each of the Transaction Documents to which any of the Companies is a
party shall be duly executed and delivered by such company and each such
Transaction Document shall, when so executed, constitute a legal, valid and
binding obligation of such company enforceable against it in accordance with its
terms.
 
Section 3.11 .  Financial Statements and Reports. (a) The audited consolidated
balance sheets at March 31, 2009, March 31, 2008 and March 31, 2007 of the
Companies and their Subsidiaries and the related consolidated statements of
operations, stockholders equity and other comprehensive income (loss) and for
the fiscal year then ended, reported on by KPMG LLP (the “Financial Statements”)
have been delivered (including by filing publicly by EDGAR with the SEC) on or
prior to the date hereof, have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and normal year-end audit adjustments) and present fairly in all
material respects the consolidated financial position of the Companies and their
Subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended.
 
(b) The Company (or, where applicable, Frontier Airlines) has made available
(including by filing publicly by EDGAR with the SEC) to the Investor a true and
complete copy of (i) the Annual Report on Form 10-K of the Company (or, where
applicable, Frontier Airlines) for each of the fiscal years ended March 31,
2009, 2008 and 2007; (ii) the Quarterly Report on Form 10-Q of the Company (or,
where applicable, Frontier Airlines) for each of the periods ended June 30, 2008
and 2007, September 30, 2008 and 2007 and December 31, 2008 and 2007; and (iii)
each registration statement, report on Form 8-K, proxy statement, information
statement or other report or statement required to be filed by the Company (or,
where applicable, Frontier Airlines) with the SEC since March 31, 2006 in each
case, in the form (including exhibits and any amendments thereto) filed with the
SEC (collectively, the “SEC Reports”).  As of their respective dates, the SEC
Reports (i) were timely filed with the SEC; (ii) complied, in all material
respects, with the applicable requirements of the Exchange Act and the
Securities Act; and (iii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The SEC Reports included or will include
all certificates required to be included therein pursuant to Sections 302 and
906 of the Sarbanes-Oxley Act of 2002, as amended (the “SOX Act”), and the
internal control report and attestation of the Company’s outside auditors
required by Section 404 of the SOX Act. As of the date of this Agreement, other
than the SEC Reports, none of the Companies has filed or been required to file
any other reports or statements with the SEC since March 31, 2006.
 
Section 3.12 .  Absence of Certain Changes or Events.  As of the date of this
Agreement, since March 31, 2009, except for the transactions contemplated by the
Transaction Documents or as otherwise disclosed in the SEC Reports or this
Agreement, the Companies, taken as a whole, have in all material respects
conducted their respective businesses in the ordinary course of business.
 
Section 3.13 .  Ownership of Property; Real Estate; Liens.  (a) Each Company
warrants that it has good, marketable, legal and valid title to, or legal and
valid leasehold interests in, all of its personal property that is material to
the conduct of its business.  Except as would not reasonably be expected to have
a Material Adverse Effect, no portion of any such personal property, nor any
leased Real Estate has suffered any damage by fire or other casualty loss which
has not heretofore been substantially repaired and restored to its original
condition (ordinary wear and tear excepted).  Except as would not reasonably be
expected to have a Material Adverse Effect, none of the material properties and
assets of any of the Companies is subject to any Liens other than the Liens
contemplated by the Transaction Documents.
 
(b) No Company owns any Real Estate.  As of the date of this Agreement, the
leases and other agreements listed in Schedule 3.13 constitute all of the
Material Real Estate Contracts.  Each Company has valid and enforceable
leasehold interests in all of the real estate leased pursuant to the Material
Real Estate Contracts, excluding any leased Real Estate that is occupied on a
month-to-month or “at-will” basis or which has expired by its terms after the
date hereof.  True, correct and complete copies of all Material Real Estate
Contracts have been delivered or made available to the Investor.  No Company has
received any notice of any, nor to the Knowledge of any of the Companies, is
there any pending, threatened or contemplated, condemnation or eminent domain
proceeding affecting any leased Real Estate or any part thereof or denial of
access to any such leased real property from any current point of public access,
or of any sale or other disposition of any such leased Real Estate or any part
thereof in lieu of condemnation.
 
Section 3.14 .  Labor Matters.  (a) Except as set forth on Schedule 3.14(a),
none of the Companies is a party to or bound by any labor agreement or
collective bargaining agreement respecting the employees in or relating to its
business.  Except as set forth on Schedule 3.14(a), none of the Companies has
received any written notification of any efforts to organize employees in
respect of any labor or union organization in or relating to its
business.  Except as set forth in Schedule 3.14(a), there is no unfair labor
practice or similar charge or complaint against any of the Companies relating to
its business pending, or to the Knowledge of any of the Companies,
threatened.  Each of the Companies is in compliance in all respects with all
applicable Laws respecting employment practices, term and conditions of
employment, collective bargaining agreements and wages and hours and is not
engaged in any unfair labor practice, except where non-compliance would not
reasonably be expected to result in a Material Adverse Effect.
 
(b) Except as set forth in Schedule 3.14(b), neither the execution and delivery
of the Transaction Documents nor the consummation of the transactions
contemplated thereby will result in the breach of, constitute a default or a
change in control under, or otherwise provide any Person with a right to
terminate, rescind, amend, renegotiate or be released from any labor agreement
or collective bargaining agreement, or any provisions thereof, to which any of
the Companies is a party.
 
(c) There is no strike, work stoppage, lockout or material labor dispute, or to
the Knowledge of any of the Companies, threat thereof by or with respect to any
employee of the Companies, except those that would not reasonably be expected to
have a Material Adverse Effect.
 
Section 3.15 .  Ventures, Subsidiaries and Affiliates; Outstanding Equity
Securities and Indebtedness.  Except as set forth in Schedule 3.15, none of the
Companies has any Subsidiaries, is engaged in any joint venture or partnership
with any other Person, or is an Affiliate of any other Person. All of the issued
and outstanding Common Stock of each of the Companies (other than the Company)
is owned by each of the Stockholders, fully paid and non-assessable and in the
amounts set forth in Schedule 3.15.  All outstanding indebtedness of each
Company is listed on Schedule 3.15.  Other than as set forth on Schedule 3.15,
as of the date hereof, none of the Companies is obligated, pursuant to any
agreement or instrument applicable to such Company, to purchase any Equity
Securities of, or make any other equity investment in, any Person.
 
Section 3.16 .  Taxes.
 
(a) Except as disclosed in Schedule 3.16(a), the Companies have duly and timely
filed with the appropriate taxing authorities all income Tax Returns and all
other material Tax Returns that were required to be filed by them.  All such Tax
Returns were true, correct and complete in all material respects and have been
completed in accordance with applicable Law.  Except as disclosed in Schedule
3.16(a), the Companies have timely paid all income Taxes and all other material
Taxes required to be paid by them (whether or not shown on any Tax Return),
other than in those instances in which such Taxes are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP in respect of all such Taxes
in the most recent Financial Statements.  The reserves for Taxes provided in the
Books and Records of the Companies have been determined in accordance with GAAP
and will be sufficient for all Taxes of the Companies with respect to any period
for which Tax Returns have not yet been filed or for Taxes not yet due and owing
for any Tax period or portion thereof through and including the Closing
Date.  Except as disclosed in Schedule 3.16(a), there is no material Tax
liability proposed in writing by any taxing authority for which there is not an
adequate reserve in accordance with GAAP in the most recent Financial
Statements.
 
(b) Except as disclosed in Schedule 3.16(b) hereto and other than in connection
with any leases, no audits or investigations relating to any Taxes for which any
of the Companies may be liable are pending or threatened in writing by any
taxing authority.  Except as disclosed in Schedule 3.16(b) hereto, there are no
agreements or applications by any of the Companies for the extension of the time
for filing any federal income Tax Return or other material Tax Return or paying
any federal income Tax or any other material Tax nor have there been any
extensions or waivers of any statutes of limitation for the assessment of any
federal income Taxes or other material Taxes.
 
(c) Except as disclosed in Schedule 3.16(c), to the Knowledge of the Companies
after due inquiry, none of the Companies (i) has an agreement or arrangement
with any person or entity pursuant to which any of the Companies would have a
material obligation with respect to Taxes of another person or entity following
the Closing, (ii) has any material liability for the Taxes of any third party
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign law) as a transferee or successor, by contract or otherwise
(other than entities for which the Company is or was the common parent), (iii)
has been a member of an affiliated group of corporations within the meaning of
Section 1504 of the IRC (other than a group the common parent of which is the
Company), and (iv) has filed or been included in a combined, consolidated or
unitary income Tax Return (except for the group of which the Company is the
parent).
 
(d) The Companies have withheld and timely paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to, or any
options issued to, any employee, independent contractor, creditor, stockholder,
or other third party.
 
(e) No jurisdiction in which any of the Companies does not file a Tax Return (i)
has asserted in writing that such entity is or may be subject to Tax in that
jurisdiction (including any liability for any Taxes on a “nexus” basis) or (ii)
has sent notices or written communications of any kind requesting information
relating to such entity’s nexus with such jurisdiction.
 
(f) None of Companies has agreed, or will be required, to make any adjustment
for any period after the date of this Agreement pursuant to Section 481(a) of
the IRC by reason of any change in any accounting method made prior to the date
hereof.  There is no application pending with any Governmental Entity requesting
permission for any such change in any accounting method of any of the Companies,
and the Internal Revenue Service has not issued in writing any pending proposal
regarding any such adjustment or change in accounting method.
 
(g) Except as disclosed in Schedule 3.16(g), none of the Companies owns a single
member limited liability company which is treated as a disregarded entity, is a
stockholder of a “controlled foreign corporation” as defined in Section 957 of
the IRC, or is a stockholder of a “passive foreign investment company” as
defined in Section 1296 of the IRC.
 
(h) None of the Companies has invested in any entity or entered into any
arrangement that is a “tax shelter” within the meaning of Section 6662(d)(2)(C)
of the IRC.  None of the Companies has been a participant in or material advisor
to any transaction that is a “listed transaction” as defined by Treasury
Regulations Section 1.6011-4.
 
(i) Except as disclosed in Schedule 3.16(i) none of the Companies will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any period (or any portion thereof) ending after the
Closing Date as a result of any deferred intercompany gain or any excess loss
account described in Treasury Regulations under Section 1502 of the IRC (or any
corresponding provision of state, local or foreign Tax law) or closing agreement
as described in Section 7121 of the IRC (or any corresponding or similar
provision of state, local or foreign Tax law) executed on or prior to the
Closing Date.  None of the Companies will be required to include in taxable
income for any period (or any portion thereof) ending after the Closing Date any
material amount of income as a result of any installment sale or other open
transaction disposition made on or prior to the Closing Date or prepaid amount
received on or prior to the Closing Date.
 
(j) None of the assets of any of the Companies directly or indirectly secures
any debt the interest on which is tax-exempt under Section 103(a) of the IRC.
 
(k) Except as disclosed in Schedule 3.16(k) none of the Companies (i) is a party
to a lease that is treated as a “Section 467 rental agreement” within the
meaning of Section 467(d) of the IRC, (ii) has ever participated in an
international boycott as defined in Section 999 of the IRC, or (iii) is a party
to a gain recognition agreement under Section 367 of the IRC.
 
(l) None of the Companies has distributed to its shareholders or security
holders stock or securities of a controlled corporation, nor has stock or
securities of any of the Companies been distributed, in a transaction to which
Section 355 of the IRC applies in the five (5) years prior to the date of this
Agreement.
 
(m) The Companies have made available to the Investor complete copies of (A) all
material Tax Returns of the Companies relating to Taxable periods ending on or
after March 31, 2004 and (B) any audit reports, examination reports and
statements of deficiencies issued within the last three years relating to any
material amount of Tax due from or with respect to the Companies, its income,
assets or operations.
 
Section 3.17 .  ERISA. (a) Schedule 3.17(a) lists each Employee Plan.  “Employee
Plan” means any employee benefit plan (within the meaning of Section 3(3) of
ERISA, whether or not subject to ERISA) and any other employment, bonus,
incentive, deferred compensation, stock option or other equity based, severance,
termination, change in control, fringe benefit or other compensatory
arrangement, agreement, plan, program or policy maintained, sponsored or
contributed to by any of the Companies or by any trade or business, whether or
not incorporated, that together with any of the Companies would be deemed a
“single employer” under Section 414 of the IRC (an “ERISA Affiliate”) or to
which any such Person is or has been obligated to contribute or, with respect to
which any such Person has, or may have, any liability or obligation.  Except as
identified on Schedule 3.17(a) hereto, none of the Companies is or, within the
preceding six (6) years, has been obligated to contribute to or has or had any
liability, direct or indirect, under or with respect to, (1) any “multiemployer
plan” as defined in Section 3(37) of ERISA (all such identified plans being the
“Multiemployer Plans”), or (2) any single employer defined benefit pension plan
(within the meaning of Section 3(2) of ERISA) that is or was subject to Title IV
of ERISA.  Except as set forth on Schedule 3.17(a), none of the Companies has an
express or implied commitment (1) to create or incur liability with respect to
or cause to exist any new employee benefit plan, program, agreement or
arrangement other than the Employee Plans or (2) except for amendments necessary
to comply with applicable Law, to modify, change or terminate any Employee Plan.
The Company has furnished to Investor true and complete copies of the governing
documents for each Employee Plan and a copy of the current employee handbook(s)
provided to employees of the Company and its Subsidiaries and, where applicable
with respect to an Employee Plan, true and complete copies of the most recent
summary plan description(s), the two most recent Form 5500 filings, the two most
recent actuarial valuation reports, the two most recent Forms PBGC-1, and any
material filings, correspondence or other communication with, to or from any
Person, including, without limitation, the plan actuaries or other consultants,
the Internal Revenue Service, the Pension Benefit Guaranty Corporation or the
Department of Labor. For purposes of the preceding sentence, any filing,
correspondence or communication relating to a plan’s funded status shall be
deemed to be material.
 
(b) Except as set forth in Schedule 3.17(b), neither the execution and delivery
of the Transaction Documents nor the consummation of the transactions
contemplated thereby will accelerate the time of payment, vesting or funding of,
or increase or modify the amount or terms of, any compensation or benefits that
are or may become payable from or by any of the Companies to or in respect of
any current or former executive officer or other key employee of any such
Person.
 
(c) All employer and employee contributions, and material premiums and expenses
due and payable to or in respect of any Employee Plan or required by Law or any
Employee Plan or labor agreement or arrangement have been timely paid, or, if
not yet due, have been fully and adequately accrued as a liability on the
Company’s most recent financial statements included in the SEC Reports in
accordance with applicable Law.
 
(d) Except as set forth on Schedule 3.17(d), (i) no trade or business, whether
or not incorporated, is or has been treated as a single employer together with
the Companies for any purpose under ERISA or Section 414 of the IRC other than
the Company’s Subsidiaries, (ii) no liability under Sections 406, 409, 502(i),
502(l) or Part 6 of Title I, of ERISA or the penalty or excise tax provisions of
the IRC relating to employee benefit plans or employee compensation has been
incurred (directly or indirectly, including as a result of any indemnification
obligation or agreement) by any of the Companies and is still outstanding, and
no event, transaction or condition has occurred or exists which could reasonably
be expected to result in any such liability, and (iii) no reportable event,
within the meaning of Section 4043 of ERISA and the regulations of the PBGC
promulgated thereunder (other than a reportable event as to which notice is
waived) has occurred, or could be reasonably expected to occur, in connection
with the consummation of the transactions contemplated by the Transaction
Documents or otherwise, with respect to any Employee Plan.  As of the Closing,
the Company’s employee stock ownership plan will not hold any Common Shares or
other equity securities of the Company.  No claims (other than routine claims
for benefits) have been made or, to the Knowledge of the Company, threatened
against the Company or any of its Affiliates or any other persons in connection
with the acquisition and/or holding of such Common Shares or other equity
securities under the employee stock ownership plan.
 
(e) Each Employee Plan has been operated and administered in all material
respects in compliance both with its terms and with all applicable Laws.  Each
Employee Plan that is intended to qualify under Section 401(a) of the IRC has
received a favorable determination from the Internal Revenue Service as to its
qualification or an initial application for a determination letter is pending
with the Internal Revenue Service and, to the Knowledge of the Company or any
Subsidiary, no event or condition has occurred or exists since the date of such
letter that could reasonably be expected to have an adverse effect on the
qualified status of such Employee Plan.  Each Employee Plan may be unilaterally
amended or terminated by the sponsoring employer without penalty under the terms
of such Employee Plan or under ERISA, subject to approval by the Bankruptcy
Court during the pendency of the Cases and the terms of Frontier Airlines’
collective bargaining agreements referred to in Section 9.01 of this Agreement.
 
(f) No liability under Title IV of ERISA has been incurred with respect to any
Employee Plan that has not been satisfied in full, and, with respect to any
Multiemployer Plan, no condition exists that presents a material risk to any of
the Companies or any ERISA Affiliate of incurring a liability under such
Title.  Except for Multiemployer Plans, no Employee Plan is subject to Section
412, 430, 431 or 432 of the IRC or Title IV or Section 302, 303, 304 or 305 of
ERISA.  No Multiemployer Plan has incurred an accumulated funding deficiency,
whether or not waived. None of the assets of any of the Companies or any ERISA
Affiliate are subject to any lien arising under ERISA or Subchapter D of Chapter
1 of the IRC, and no condition exists that presents a material risk of any such
lien arising.
 
(g) With respect to any Multiemployer Plan, (i) as of the date of this
Agreement, neither any of the Companies nor any ERISA Affiliate has made or
suffered a “complete withdrawal” or a “partial withdrawal” (as respectively
defined in Sections 4203 and 4205 of ERISA), (ii) as of the date of this
Agreement, no event has occurred that presents a material risk of a complete or
partial withdrawal other than in connection with the commencement of the Cases,
(iii) neither any of the Companies nor any ERISA Affiliate has any contingent
liability under Section 4204 of ERISA, and, to the Knowledge of the Company, no
circumstances exist that present a material risk that any such Multiemployer
Plan will go into reorganization, and (iv) as of the date of this Agreement and
as of the Closing Date, neither any of the Companies nor any ERISA Affiliate
would or may be reasonably expected to incur withdrawal liability in excess of
$1,000,000 in the aggregate if a complete withdrawal by the Companies and the
ERISA Affiliates occurred under each Multiemployer Plan as of such date, and (v)
as of the Closing Date, neither any of the Companies nor any ERISA Affiliates
will have incurred withdrawal liability that, together with withdrawal liability
incurred with respect to all other Multiemployer Plans, exceeds $1,000,000 in
the aggregate.  No Multiemployer Plan is, or is reasonably expected to be, in
“endangered status” or “critical status” within the meaning of Section 432 of
the IRC.
 
(h) No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of or to any
of the Companies (including, without limitation, pursuant to, or in connection
with, any of the Transaction Documents or any of the transactions contemplated
thereby) will fail to be deductible for federal income tax by reason of Section
280G of the IRC.
 
(i) Except as disclosed on Schedule 3.17(i), no Employee Plan provides benefits,
including without limitation death or medical benefits (whether or not insured),
with respect to current or former employees, directors or other service
providers after retirement or other termination of service (other than (i)
coverage mandated by applicable Law, (ii) death benefits or retirement benefits
under any funded “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is intended to be a qualified plan within the meaning of Section
401(a) of the Code, or (iii) deferred compensation benefits accrued as
liabilities in the Company’s most recent financial statements).  Except as
disclosed on Schedule 3.17(i), no Employee Plan is funded through a “welfare
benefit fund” as defined in Section 419 of the IRC.  Each Employee Plan that is
intended to satisfy the requirements of Section 501(c)(9) of the Code satisfies
such requirements in all material respects.
 
(j) There are no material claims pending, or, to the Knowledge of any of the
Companies, threatened or anticipated (other than routine claims for benefits)
against or involving any Employee Plan, the assets of any Employee Plan or
against any of the Companies or any ERISA Affiliate with respect to any Employee
Plan.
 
Section 3.18 .  No Litigation.  As of the date hereof, other than the Cases and
proofs of claim filed in the Cases, no action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the Knowledge of any of the
Companies, threatened against any of the Companies, before any Governmental
Entity or before any arbitrator or panel of arbitrators (collectively,
“Litigation”) that, individually or in the aggregate, (a) challenges any of the
Companies’ right or power to enter into or perform any of its obligations under
the Transaction Documents to which it is a party, or the validity or
enforceability of any Transaction Document or any action taken thereunder or (b)
is reasonably likely to have a Material Adverse Effect.
 
Section 3.19 .  Intellectual Property.  (a) Except as set forth in Schedule
3.19, each Company owns or has rights to use all Intellectual Property necessary
to continue to conduct its business as now conducted by it or presently proposed
to be conducted by it. To the Knowledge of any of the Companies, each Company
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect. Except as
set forth in Schedule 3.19, no Company is aware of any infringement claim by any
other Person with respect to any Intellectual Property.
 
      (b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
 
        (i) With respect to each material agreement, permit, consent, order and
franchise relating to the license, development, use or disclosure of any
Intellectual Property to which any of the Companies, now or hereafter, is a
party or a beneficiary (collectively, the “IP Agreements”): (A) such IP
Agreement is valid and binding and in full force and effect; (B) such IP
Agreement will not cease to be valid and binding and in full force and effect on
terms identical to those currently in effect as a result of the rights and
interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such IP Agreement or otherwise give any
party thereto a right to terminate such IP Agreement; (C) none of the Companies
has received any notice of termination, cancellation or received any notice of a
breach or default under such IP Agreement; (D) none of the Companies has granted
to any other third party any rights, adverse or otherwise, under such IP
Agreement; and (E) none of the Companies and, to the Knowledge of any of the
Companies, no other party to such IP Agreement, is in breach or default thereof,
and, to the Knowledge of any of the Companies, no event has occurred that, with
notice or lapse of time or both, would constitute such a breach or default or
permit termination, modification or acceleration under such IP Agreement.
 
        (ii) The Companies have taken reasonable measures to protect the
confidentiality of all trade secrets and confidential information and know-how,
including confidential processes, schematics, business methods, formulae,
drawings, prototypes, models, designs, customer lists and supplier lists
(collectively, “Trade Secrets”), that are owned, used or held by the Companies
and, to the Knowledge of any of the Companies, such Trade Secrets have not been
used, disclosed to or discovered by any Person except pursuant to valid and
appropriate non-disclosure and/or license agreements which have not been
breached.
 
        (iii) The IT Assets of the Companies operate and perform in accordance
with their documentation and functional specifications and otherwise as required
by the Companies for the operation of their respective businesses.  To the
Knowledge of any of the Companies, no Person has gained unauthorized access to
such IT Assets.  The Companies have implemented and maintained for the three (3)
year period immediately preceding the date of this Agreement reasonable and
sufficient backup and disaster recovery technology consistent with industry
practices.
 
Section 3.20 .  Environmental Matters.  (a) Except as set forth in Schedule 3.20
or for any matter for which notice has been given under Section 9.04, and except
for any matter that would not reasonably be expected to result in a Material
Adverse Effect: (i) no Company has caused or suffered to occur any material
Release of Hazardous Materials on, at, in, under, above, to, from or about any
of its material leased real estate (the “Real Estate”); (ii) the Companies are
and have been in material compliance with all Environmental Laws; (iii) the
Companies have obtained, and are in material compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted, which compliance includes obtaining,
maintaining and complying with required Environmental Permits and all such
Environmental Permits are in full force and effect; (iv) there are no existing
circumstances or conditions, including any Releases of Hazardous Materials,
which is reasonably likely to result in a material Environmental Liability; (v)
there is no unstayed Litigation arising under or related to any Environmental
Laws, Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses or injunctive relief against, or that alleges criminal
misconduct by, any of the Companies; (vi) no notice has been received by any of
the Companies alleging that any of the Companies has any material Environmental
Liability; and (vii) the Companies have provided to the Investor copies of all
material environmental reports, written reviews and audits in their possession
as of the date hereof relating to the Real Estate and material written
information pertaining to any Environmental Liabilities of any of the Companies.
 
        (b) Each Company hereby acknowledges and agrees that the Investor (i) is
not now, and has not ever been, in control of any of the Real Estate or any of
the Companies’ affairs so as to subject the Investor to any liability under
Environmental Laws, including CERCLA, and (ii) does not have the capacity
through the provisions of the Transaction Documents or otherwise to influence
any of the Companies’ conduct with respect to the ownership, operation or
management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.
 
(c) None of the items set forth on Schedule 3.20 either individually or in the
aggregate would be reasonably likely to have a Material Adverse Effect.
 
Section 3.21 .  Insurance.  Schedule 3.21 sets forth a list as of the date of
this Agreement that is correct and complete in all material respects of the name
of insurer, coverage, policy number and term of each material insurance policy
(collectively, the “Policies”) to which any of the Companies is a party or by
which any of their assets or any of their employees, officers or directors (in
such capacity) are covered by property, fire and casualty, professional
liability, public and product liability, workers’ compensation, extended
coverage, business interruption, directors’ and officers’ liability insurance
and other forms of insurance provided to any of the Companies in connection with
their respective businesses.  All Postpetition premiums required to be paid with
respect to the Policies covering all periods up to and including the date hereof
have been paid.  Except as set forth on Schedule 3.21, all such Policies are in
full force and effect and will remain in full force and effect after the
Closing, in accordance with their respective terms.  Except as set forth on
Schedule 3.21, none of the Companies has received any notice of default,
cancellation or termination with respect to any provision of any such Policies,
or any notice that the Insurer is unwilling to renew any such Policy following
the currently scheduled expiration of such Policy or intends to materially
modify any term of any such renewed Policy as compared to the existing
Policy.  With respect to its directors’ and officers’ liability insurance
policies, none of the Companies has failed to give any notice or present any
claim thereunder in due and timely fashion or as required by any such Policies
so as to jeopardize full recovery under such Policies.  Except as set forth on
Schedule 3.21, none of the Companies have any claims pending under the Policies
in a stated amount in excess of $5,000,000.
 
Section 3.22 .  Contracts.  (a) Except as set forth on Schedule 3.22(a) or
3.17(a), as of the date hereof, none of the Companies is a party or subject to
any of the following:
 
        (i) any Contract, understanding or obligation with respect to severance,
termination, retention or change in control, to pay liabilities or fringe
benefits, with any present or former directors of the Board, officers or
employees of any of the Companies, or any such agreement, understanding or
obligation, the assumption of which has been approved by the Bankruptcy Court or
that is a Postpetition Contract;
 
        (ii) any Contract providing for bonuses, pensions, options, deferred
compensation, retirement payments, royalty payments, profit sharing or similar
payment or benefit with respect to any present or former Representative of any
of the Companies, the assumption of which has been approved by the Bankruptcy
Court or that is a Postpetition Contract;
 
        (iii) any Contract under which any of the Companies has created,
incurred, assumed or guaranteed indebtedness for borrowed money or that is an
outstanding guarantee, letter of comfort, letter of assurance, keepwell, letter
of credit, performance bond, surety bond, indemnity agreement or other form of
assurance or guarantee, the assumption of which has been approved by the
Bankruptcy Court or that is a Postpetition Contract;
 
        (iv) any Contract under which any of the Companies is a lessee or lessor
of the Companies’ aircraft;
 
        (v) any Contracts under which any of the Companies has committed to
purchasing or leasing aircraft or aircraft engines; and
 
        (vi) any Contract required pursuant to Item 601 of Regulation S K under
the Securities Act to be filed as an exhibit to any SEC Report, which has not
been so filed (each of the agreements described in clauses (i) - (vi), a
“Material Contract”).
 
(b) None of the Companies is in material breach or material violation of, or in
default under or with respect to, any Material Contract.
 
(c) As of the date of this Agreement, none of the Companies is a party to or is
bound by any non-competition Contract or other Contract the assumption of which
has been approved by the Bankruptcy Court or that is a Postpetition Contract
that (i) purports to limit in any material respect either the type of business
in which the Companies may engage or the manner or locations in which any of
them may so engage in any business, or (ii) other than in the ordinary course of
business, could require the disposition of any material assets or line of
business of any of the Companies.
 
(d) A true and complete copy of each Material Contract to which any of the
Companies is a party has previously been delivered or made available to the
Investor (subject to applicable confidentiality restrictions) and each such
contract is a valid and binding agreement of such Company, as the case may be,
and is in full force and effect, except to the extent any has previously expired
in accordance with its terms.
 
(e) As of the date hereof, since the commencement of the Cases, none of the
Companies has rejected and failed to replace, on terms that are no less
favorable to such Company, any Contract that is necessary to conduct the
business of the Companies in substantially the same manner as presently
conducted and as proposed to be conducted.
 
Section 3.23 .  Exemption from Registration.  The offering and issuance by the
Company of the Common Shares pursuant to the Plan shall be exempt from
registration pursuant to Section 1145 of the Bankruptcy Code (except with
respect to an entity that is an underwriter as defined in Section 1145(b) of the
Bankruptcy Code) and/or Section 4(2) of the Securities Act, as applicable.
 

 

ARTICLE 4    Representations And Warranties Of The Investor

 
                             
Except as disclosed in the Investor Disclosure Schedules attached hereto as
Exhibit C, the Investor represents and warrants to, and agrees with, the Company
as follows:
 
Section 4.01 .  Organization.  The Investor is (a) a corporation duly organized,
validly existing and in good standing under the Laws of Delaware and (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under the Transaction Documents.
 
Section 4.02 .  Authorization of Agreements.  The execution, delivery and
performance by the Investor of its obligations under the Transaction Documents,
to the extent that such documents have been delivered as of such date, and the
consummation of the transactions contemplated by the Transaction Documents, are
within the Investor’s corporate powers and have been duly authorized by all
necessary corporate action and do not and will not contravene the terms of its
certificate of incorporation and bylaws.  Each Transaction Document when
delivered will constitute a legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms.
 
Section 4.03 .  Consents; No Conflicts.  No Approval (other than approval by the
Bankruptcy Court) is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, the Investor of this
Agreement or any other Transaction Document, or for the consummation of the
transactions contemplated hereby and thereby, except for such Approvals listed
on Schedule 4.03 hereto or that could not, individually or in the aggregate,
reasonably be expected to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement or materially impair the ability of
the Investor to consummate the Investment and the transactions contemplated
hereby, and all of which have been duly obtained, taken, given or made and are
in full force and effect, except as indicated on Schedule 4.03 hereto.  The
execution, delivery and performance by the Investor of the Transaction Documents
to which it is a party do not and will not require any consent or other action
by any Person under or constitute a default under any provision of any agreement
or other instruments binding upon it.
 
Section 4.04 .  Financial Advisors and Brokers.  No Person has acted directly or
indirectly as a broker, finder or financial advisor of the Investor in
connection with the Transaction Documents or the transactions contemplated
thereby, and no Person acting for or on behalf of the Investor is entitled to
receive any broker’s, finder’s or similar fee or commission in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of the Investor.
 
Section 4.05 .  Ownership of Equity Securities; Purpose of Investment.  The
Investor is acquiring the Common Shares under this Agreement solely for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the Securities Act and applicable state
securities or “blue sky laws”.  The Investor is an “Accredited Investor” as such
term is defined in Regulation D of the Securities Act.  The Investor has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Common
Shares, and the Investor is capable of bearing the economic risks of such
investment, including a complete loss of its investment in the Common
Shares.  The Investor has been given the opportunity to ask questions of and
receive answers from the Companies concerning the Companies, the Common Shares
and other related matters.  The Investor further represents and warrants to the
Company that it has been furnished with all information it deems necessary or
desirable to evaluate the merits and risks of the acquisition of the Common
Shares and that the Companies have made available to Investor or its agents all
documents and information relating to an investment in the Common Shares
requested by or on behalf of the Investor.  In evaluating the suitability of an
investment in the Common Shares and in making the Investment, the Investor has
not relied upon any representations or warranties of any Person by or on behalf
of any of the Companies other than those representations and warranties that are
expressly set forth in this Agreement or in the DIP Credit Agreement, whether
oral or written.
 
Section 4.06 .  Citizenship.  The Investor is a “citizen of the United States,”
as the term is defined in Section 40102(a)(15) of Title 49 or successor statute.
 
Section 4.07 .  Financing.  The Investor has sufficient cash, available lines of
credit or other sources of immediately available funds to enable it to make
payment of the Investment Price and any other amounts to be paid by it hereunder
to consummate the transactions contemplated by this Agreement at the Closing.
 

 

ARTICLE 5  Pre-closing Covenants

                               
 
Section 5.01 .  Interim Operations.  The Company shall not take or permit any of
its Subsidiaries to take any action or refrain from taking any action that would
be reasonably expected to result in the Company’s failure to comply with any of
the covenants in Article V (Affirmative Covenants) or Article VI (Negative
Covenants) of the DIP Credit Agreement, except for taking any action or
refraining to take any action as expressly required pursuant to the terms of
this Agreement (which the parties agree shall not constitute a failure to comply
with any of the covenants of the DIP Credit Agreement).
 
Section 5.02 .  Bankruptcy Filings, Covenants and Agreements.  (a) The Companies
shall use all commercially reasonable efforts to obtain Bankruptcy Court
approval of the Investment Agreement and the Bidding Procedures Motion by July
15, 2009.  The Investor agrees that it shall promptly take such actions as are
reasonably requested by the Companies to assist in obtaining approval of the
Investment Agreement and Bidding Procedures Order, including furnishing
affidavits or other documents or information for filing with the Bankruptcy
Court; provided that the Investor shall not be required to take any actions to
amend or modify the Investment Agreement and Bidding Procedures Order.  If entry
of the Investment Agreement and Bidding Procedures Order is appealed or
otherwise challenged (including by a petition for certiorari or motion for
modification, reconsideration, rehearing or reargument), the Investor and the
Companies shall each use all commercially reasonable efforts to defend such
appeal or challenge unless the Investor or the Company has terminated this
Agreement pursuant to its terms.
 
(b) Upon the entry of the Investment Agreement and Bidding Procedures Order
until August 17, 2009 (the “Auction Termination Date”), the Companies shall be
permitted to solicit inquiries, proposals, offers and bids from, and negotiate
with, any Person regarding a Qualified Proposal (as defined in the Investment
Agreement and Bidding Procedures Order) solely in accordance with the Investment
Agreement and Bidding Procedures Order; provided, however, that none of the
Companies may enter into, or seek Bankruptcy Court approval of, any agreement
with respect to any such Qualified Proposal (other than a confidentiality
agreement) unless it has been approved as the Successful Proposal pursuant to
the Investment Agreement and Bidding Procedures Order.  Notwithstanding anything
herein to the contrary, in connection with any proposed acquisition of or
investment in any of the Companies, none of the Companies shall agree to, or
seek approval from the Bankruptcy Court for, any break-up fee, work fee, expense
reimbursement or any other benefit or protection for any Person other than
(i) amounts payable to the Investor hereunder or (ii) amounts payable to any
Person that is approved by the Bankruptcy Court as the Successful Investor.
 
(c) If this Agreement is the Successful Proposal, each of the Companies shall
use all commercially reasonable efforts to (i) obtain the approvals of the Plan
by all classes required to confirm the Plan, and (ii) cause the Confirmation
Order to be entered and the Effective Date to occur no later than December 1,
2009.  Upon request of the Company, the Investor agrees (x) to assist and
cooperate with the Companies in their negotiations with, and solicitation of
approvals from, holders of “claims” and “interests” (as such terms are defined
in the Bankruptcy Code) for the purpose of obtaining the approvals of any
classes required to confirm the Plan and/or (y) to assist the Companies in
obtaining entry of the Confirmation Order.
 
(d) The Company and the Investor shall cooperate with each other and (subject to
the terms of the Investment Agreement and Bidding Procedures Order and the
process contemplated thereby until the Auction Termination Date) shall use (and
shall cause their respective Subsidiaries to use) all commercially reasonable
efforts to take or cause to be taken all actions, and do or cause to be done all
things, necessary, proper or advisable on its part under this Agreement and
applicable Laws to consummate the Investment and the other transactions
contemplated by this Agreement, including preparing and filing all documentation
to effect all necessary notices, reports and other filings and to obtain all
consents, registrations, approvals, permits and authorizations necessary to be
obtained from any third party and/or any Governmental Entity in order to
consummate the Investment or any of the other transactions contemplated by this
Agreement in accordance with the timelines provided in this Agreement.  Subject
to applicable Laws, to the extent reasonably practicable, the parties shall
provide copies in advance, and consult with each other on, all filings made
with, or written materials submitted to, any Governmental Entity in connection
with the Investment and the Transaction Documents.  To the extent permitted by
Law and reasonably practicable, the parties shall make good faith efforts to
coordinate, and to the extent appropriate, jointly prepare written
communications submitted to a Governmental Entity regarding material matters
with respect to the transactions contemplated by this Agreement.  In exercising
the foregoing rights, each of the Company and the Investor shall act reasonably
and as promptly as practicable.  In furtherance and not in limitation of the
foregoing, each of the Investor and the Companies shall make any required filing
pursuant to the HSR Act with respect to the transactions contemplated hereby as
promptly as practicable and in any event within fifteen (15) Business Days
following the Auction Termination Date if this Agreement is the Successful
Proposal and to supply as promptly as reasonably practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and to take all other actions necessary to cause the expiration or
termination of the applicable waiting periods under the HSR Act as soon as
practicable thereafter.  Each of the Investor and the Companies will furnish to
the other parties such necessary information and reasonable assistance as such
other parties may reasonably request in connection with the foregoing.
 
(e) Each of the Investor and the Companies further covenant and agree (subject
to the terms of the Investment Agreement and Bidding Procedures Order and the
process contemplated thereby until the Auction Termination Date), with respect
to any threatened or pending preliminary or permanent injunction or other order,
decree or ruling or statute, rule, regulation or executive order that would
adversely affect the ability of the parties hereto to consummate the
transactions contemplated hereby, to respectively use all commercially
reasonable efforts to prevent the entry, enactment or promulgation thereof, as
the case may be.
 
(f) Nothing in this Agreement shall obligate the Investor or any of its
Affiliates to take any action, or agree, (i) to limit in any manner whatsoever
or not to exercise any rights of ownership of any securities, or to divest,
dispose of or hold separate any securities or all or a portion of their
respective businesses, assets or properties or of the business, asset or
properties of any of the Companies, or (ii) to limit in any manner whatsoever
the abilities of such entities (A) to conduct their respective businesses or own
such assets or properties or to conduct the business or own the properties or
assets of any of the Companies or (B) to control their respective businesses or
operations or the business or operations of any of the Companies.
 
Section 5.03 .  No Solicitation of Alternative Transactions.  (a) If this
Agreement is the Successful Proposal, from and after the Auction Termination
Date, each of the Companies agrees that neither it nor any of its officers or
directors of the Board shall, and that it shall not authorize or permit its
Representatives to, directly or indirectly, initiate, respond to, solicit or
knowingly encourage or facilitate any inquiries or the making of any proposal or
offer with respect to an Alternative Transaction, enter into negotiations in
respect of, take any actions in furtherance of or enter into an Alternative
Transaction.  If this Agreement is the Successful Proposal, each of the
Companies further agrees that it shall not, and that it shall cause its
Representatives not to, directly or indirectly, provide any confidential
information or data to, or engage in any negotiations with, any Person relating
to an Alternative Transaction, or otherwise knowingly encourage or facilitate
any effort or attempt by any Person to make or implement an Alternative
Transaction.
 
(b) Notwithstanding Section 5.03(a), (i) if the Board determines in good faith,
after consultation with outside legal counsel that the failure to take such
action would be inconsistent with its fiduciary duties, each of the Companies,
directly or indirectly through advisors, agents or other intermediaries, may,
upon written notice given to, and received by, the Investor (the “Notice”),
engage in negotiations or discussions with any Person that has made after the
Auction Termination Date a bona fide, unsolicited written proposal with respect
to an Alternative Transaction that the Board reasonably believes is likely to
lead to a Superior Proposal, and furnish to such Person and its representatives
confidential information or data relating to the Company or any of its
Subsidiaries and (ii) the Company may take any other action that the Bankruptcy
Court or any other court of competent jurisdiction orders such Person to
take.  For purposes of this Agreement, “Superior Proposal” means any bona fide,
unsolicited written proposal with respect to an Alternative Transaction on terms
that the Board determines in good faith by a majority vote, after considering
the advice of its financial advisor and outside legal counsel and taking into
account the economic and other terms and conditions of such proposal (including
the conditions to closing), are more favorable and provide greater value to the
constituents than provided hereunder, which the Board determines is reasonably
likely to be consummated and for which financing, if a cash transaction (whether
in whole or in part), is then fully committed or reasonably determined to be
available by the Board.
 
(c) Each of the Companies agrees that from and after the Auction Termination
Date, if this Agreement is the Successful Proposal, it will cease and cause to
be terminated any existing activities, discussions or negotiations with any
Person with respect to any Alternative Transaction, except as provided in
Section 5.03(b).  Upon this Agreement becoming the Successful Proposal, the
Companies will promptly request that each Person that has heretofore executed a
confidentiality agreement in connection with the auction process described in
the Investment Agreement and Bidding Procedures Order destroy all confidential
information furnished prior thereto.  Each of the Companies agrees that it will
take the necessary steps to promptly inform its Representatives of the
obligations undertaken in this Section 5.03(c).
 
(d) The Company agrees that from and after the Auction Termination Date, if this
Agreement is the Successful Proposal, it will notify the Investor as promptly as
practicable (and, in any event, within twenty-four (24) hours) if any inquiries,
proposals or offers with respect to any Alternative Transaction are received by,
any such information is requested from, or any such discussions or negotiations
are sought to be initiated or continued with, it or any of its Representatives,
indicating, in connection with such notice, the name of such Person and the
material terms and conditions of any proposal or offer.
 
Section 5.04 .  Accounting Policies.  No Company shall make any changes with
respect to accounting policies or procedures, except as required by changes in
GAAP or by applicable Law or except as such Company, after consultation with the
Investor and each party’s independent auditors, determines in good faith is
preferable.
 
Section 5.05 .  Postpetition Transactions and Settlements.  Any Postpetition
transaction, settlement agreement, contract or financing (other than settlements
of prepetition claims that do not require monetary payments and de minimis
ordinary course contracts) and any assumption, rejection or renegotiation of a
pre-petition agreement (x) effectuated after the date hereof, (y) that is not
incorporated or reflected in the Business Plan and (z) that involves net present
value payments by the Companies in excess of $3,000,000 in the aggregate shall
be reasonably acceptable to the Investor; provided, however, that transactions
to replace one or more A-318 aircraft with either A-319 or A-320 aircraft shall
be deemed to be reasonably acceptable to the Investor so long as the terms
thereof do not change materially and adversely from the terms of such
transactions already consummated by the Company or as otherwise agreed by the
parties.
 
Section 5.06 .  Taxes.  Except as required by Law, by any currently effective
Tax sharing agreement listed on Schedule 3.16(c) or pursuant to any lease
agreement, none of the Companies shall (i) make any material Tax election or
change any currently or previously effective material Tax election, (ii) take
any material position on any material Tax return filed on or after the date of
this Agreement or adopt or change any accounting method relating to material
Taxes that is inconsistent with positions taken or accounting methods used in
preparing or filing such Tax returns in prior periods, or (iii) except as to
matters listed on Schedule 5.06, enter into any material closing agreement
relating to Taxes, settle or consent to any claim or assessment relating to
Taxes, waive the statute of limitations for any such claim or assessment, or
file any amended material Tax Return.
 
Section 5.07 .  Flight Operations.  The Companies shall conduct their operations
in the ordinary course of business in a manner consistent in all material
respects with the Business Plan, provided that the companies may add or delete
service both on an annual and seasonal basis.
 
Section 5.08 .  Notice of Incidents and Accidents.  No Company shall fail to
notify the Investor in writing or via electronic mail of any (i) incidents or
accidents that are required to be reported under 49 CFR Part 830 occurring on or
after the date hereof involving any property owned or operated by any of the
Companies or (ii) any accidents occurring after the date hereof involving any
property owned and operated by the Companies, including facilities, hangars, and
other physical property, that resulted or could reasonably be expected to result
in damages or losses in excess of $1,000,000.
 
Section 5.09 .  Aircraft Maintenance Programs.  Frontier Airlines and Lynx shall
use all commercially reasonable efforts to keep all owned and leased aircraft in
such condition as may be necessary to enable the FAA Certificate of
Airworthiness of such aircraft under the FAA to be maintained in good standing
at all times.
 
Section 5.10 .  No Title IV Liability.  No Company or any ERISA Affiliate shall
incur any liability or obligation in respect of any plan subject to Title IV of
ERISA except for the Multiemployer Plan liabilities and obligations identified
and described on Schedule 5.10, none of which, individually or in the aggregate,
will or could be reasonably likely to result in a Material Adverse Effect.
 
Section 5.11 .  Claims.  On or before June 30, 2009, the Company shall provide
the Investor (and the Creditors’ Committee), (a) the current and projected
allowed claims estimate for each of the classes described in Section I of the
Term Sheet and (b) a list of all of the Company’s material and unexpired real
and personal property leases, executory contracts, secured financings and other
agreements, together with an estimate of known cure amounts, where relevant, and
any known and pending disputes related thereto, in each case broken down by the
applicable creditor where reasonably practicable.
 
Section 5.12 .  Proceeds to General Unsecured Creditors.  Upon Closing and
pursuant to the Plan and Confirmation Order, the Companies shall set aside in a
segregated, interest bearing account, for the sole benefit of and exclusively
for distribution to, holders of allowed general unsecured claims, cash from the
Investment Price in the amount of Twenty Eight Million Seven Hundred Fifty
Thousand Dollars ($28,750,000).
 
 

 

ARTICLE 6      Additional Covenants

               
 
Section 6.01 .  Information Rights and Access.  (a) From and after the date
hereof, the Company shall (and shall cause each of its Subsidiaries,
Representatives and Affiliates to) afford to the Investor, its Affiliates and
their respective Representatives reasonable access, upon reasonable notice
during normal business hours and in such manner as will not unreasonably
interfere with the conduct of the Companies’ respective businesses, to their
respective facilities, properties, books, contracts, commitments, records
(including information regarding any pending or threatened Proceeding to which
any of the Companies is, or reasonably expects to be, a party), key personnel,
officers, independent accountants and legal counsel.  The Company shall use all
commercially reasonable efforts to cause its lessors to cooperate with the
Investor, its Affiliates and their respective Representatives in connection with
the transactions contemplated by this Agreement.
 
(b) From and after the Auction Termination Date, if this Agreement is the
Successful Proposal, the Company shall send or otherwise make available to the
Investor, within two Business Days after each meeting of the Board, all written
materials sent to Board members by, or on behalf of, the Company.
 
(c) Notwithstanding anything to the contrary herein, the Company shall not be
required to deliver to the Investor any information or materials that the
Company determines in good faith, in its sole discretion, (i) are subject to a
claim of legal privilege, (ii) relate to the relationship or agreements between
the Investor and any of the Companies or (iii) would result in a violation of
applicable Law.
 
(d) Any information and materials made available to the Investor and its
Representatives by the Company and its Representatives under this Agreement,
including pursuant to Section 6.01 and Section 6.04, are to be held by the
Investor and its Representatives in strict confidence, in accordance with the
terms of the Mutual Confidentiality and Non-Disclosure Agreement dated as of
April 27, 2009, to which the Investor and the Company are parties.
 
(e) The Company and the Investor agree that, in the event of any disclosure of
privileged and confidential information by the Companies to the Investor, the
Companies and the Investor have a joint and common interest and accordingly such
disclosure shall not constitute waiver of any applicable privilege or
publication of any confidence.
 
Section 6.02 .  Company Reports; Financial Statements.  (a) From and after the
date hereof, the Company shall file, in a timely manner, each Annual Report on
Form 10-K, Quarterly Report on Form 10-Q and each registration statement, report
on Form 8-K, proxy statement, information statement or other report or statement
with the SEC, as required by the Exchange Act (the “Subsequent Reports”).  Each
Subsequent Report shall, as of the filing date, (i) comply in all material
respects with the applicable requirements of the Exchange Act and Securities
Act, (ii) not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading and (iii) present fairly, in each case in accordance with GAAP
applied on a consistent basis throughout the periods covered (except as stated
therein or in the notes thereto), the financial position and results of
operation of the entity to which it applies as of the date and for the period
set forth therein.
 
(b) Each of the consolidated balance sheets (including the related notes and
schedules) included in or incorporated by reference into the Subsequent Reports
shall fairly present, in all material respects, the consolidated financial
position of the entities to which it applies as of the date thereof, and each of
the consolidated statements of income (or statements of results of operations),
stockholders’ equity and cash flows (including the related notes and schedules)
included in or incorporated by reference into the Subsequent Reports shall
fairly present, in all material respects, the results of operations, retained
earnings and cash flows, as the case may be, of the entities to which it applies
(on a consolidated basis) for the periods or as of the dates, as the case may
be, set forth therein, in each case in accordance with GAAP applied on a
consistent basis throughout the periods covered (except as stated therein or in
the notes thereto) and in compliance with the rules and regulations of the SEC.
 
Section 6.03 .  Publicity.  Except as required by Law or by obligations pursuant
to any listing agreement with or requirement of any national securities exchange
or national quotation system on which the Common Stock is listed, admitted to
trading or quoted, and except for announcements in connection with the auction
process conducted in accordance with the Investment Agreement and Bidding
Procedures Order, neither the Company (nor any of its Affiliates) nor the
Investor (nor any of its Affiliates) shall, without the prior written consent of
each other party hereto, which consent shall not be unreasonably withheld or
delayed, make any public announcement or issue any press release with respect to
the Term Sheet or the transactions contemplated by this Agreement.  Prior to
making any public disclosure required by applicable Law or pursuant to any
listing agreement with or requirement of any relevant national exchange or
national quotation system, the disclosing party shall consult with the other
parties hereto, to the extent feasible, as to the content and timing of such
public announcement or press release.
 
Section 6.04 .  Tax Contests.  The Company shall keep the Investor apprised of
any material Tax audits, examinations, assessments, administrative or court
proceedings, or other disputes with respect to any material Tax matter of any of
the Companies (“Tax Contests”).  If upon the Auction Termination Date, the
Investor is the Successful Investor, the Company shall thereafter provide the
Investor with copies of all material written materials received from any taxing
authority in respect of any material Tax Contests, shall consult with the
Investor in good faith regarding the conduct of such Tax Contest, and shall
consider in good faith suggestions made by the Investor and its Representatives
regarding the conduct of such Tax Contests.
 
Section 6.05 .  Investor Financing.  The Investor has, and shall have prior to
the Closing, sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to make payment of the Investment Price
and any other amounts to be paid by it hereunder to consummate the transactions
contemplated by this Agreement at the Closing.
 
Section 6.06 .  Transaction Court Documents.  (a) (i) The Company shall provide
to the Investor copies of all Transaction Court Documents and all motions,
objections, pleadings, notices, proposed orders and other documents seeking the
approval of the any Transaction Court Document or which are primarily related to
the Transaction Court Documents as soon as reasonably practicable prior to
filing the same with the Bankruptcy Court and (ii) the Investor shall provide to
the Company copies of all motions, objections, pleadings, notices, proposed
orders and other documents that are to be filed by or on behalf of the Investor
in the Cases that are primarily related to the Transaction Court Documents as
soon as reasonably practicable prior to filing the same with the Bankruptcy
Court, provided that the obligations under this Section 6.06(a) shall not apply
to Transaction Court Documents and motions that are the same as the drafts of
such Transaction Court Documents and motions attached as exhibits hereto.  If,
after delivering the same to the Investor, the Company modifies any draft
Transaction Court Document in any respect (or, with respect to the Investment
Agreement and Bidding Procedures Order, if the Company makes any modifications
from the versions attached hereto or filed contemporaneously herewith),
including at the hearing scheduled to consider such Transaction Court Document
(such hearing, the “Relevant Hearing”), the Company shall provide the modified
version to the Investor as soon as reasonably practicable following such
modification.
 
(b) With respect to drafts of Transaction Court Documents and motions seeking
approval of the same and any modifications subsequently made to such drafts and
delivered to the Investor pursuant hereto, the Investor shall raise with the
Company in writing  any objections that it might have to such drafts or
modifications as soon as reasonably practicable following receipt of such drafts
or modifications, but in no event later than the Relevant Hearing or the
Company’s intended date of filing the motion, as applicable; provided that if
the Investor has not been given a reasonable amount of time to review and
comment on such drafts or modifications, the Investor may object on the grounds
of failure to provide sufficient time; provided further that if the Investor
raises such an objection or if, after the conclusion of the Relevant Hearing,
the Bankruptcy Court makes any modifications to a Transaction Court Document
that were not discussed or described at the Relevant Hearing, the Investor shall
have five (5) Business Days after the approval or entry of such Transaction
Court Document to raise any objections to such modifications.  So long as the
Company complies with the requirements of this Section 6.06 regarding a given
Transaction Court Document, unless the Investor timely raises an objection to
such document as set forth herein (and such objection has not been resolved to
the reasonable satisfaction of Investor), such document shall be deemed to
fulfill the condition precedent to the Investor’s obligation to make the
Investment set forth in Section 7.01(b) hereof and the Investor shall be deemed
to have waived in all respects any termination right with respect to such
document.  Regardless of whether or not the Investor raises any objection to a
given Transaction Court Document or any modifications thereto in advance of the
Relevant Hearing, the Investor shall be deemed to have waived in all respects
any closing condition or termination right with respect to such document unless
a Representative of the Investor, with decision-making authority, appears at the
Relevant Hearing to provide final approval of such Transaction Court Document
and any modifications thereto made at or prior to such hearing.  Notwithstanding
the foregoing, the Investor shall not be entitled to raise any objections to any
draft Transaction Court Documents and motions that are the same as the draft
Transaction Court Documents and motions attached hereto as exhibits.
 
(c) The Company will also use reasonable efforts to provide to the Investor, in
advance of filing the same with the Court, copies of motions directly related to
the following: (i) credit card processing agreements, (ii) collective bargaining
agreements or ERISA matters, (iii) aircraft sales, (iv) management retention or
(v) any compromise or settlement of a Postpetition claim that would result in a
payment by the Company of more than $500,000.
 
(d) Notwithstanding anything to the contrary in this Agreement, failure to
comply with the requirements of this Section 6.06 shall not form the basis for
any termination of this Agreement by either party or failure of either party to
satisfy the conditions to their obligations under Article 8.
 
Section 6.07 .  Director and Officer Liability and
Indemnification.  The Investor hereby agrees to do the following:
 
(a) Upon and at all times after the Closing Date, the Certificate of
Incorporation shall contain provisions that require the Company, subject to
appropriate procedures, to indemnify the Company’s former and present directors
and executive officers (each, an “Indemnified Person”), in each case to the
fullest extent permitted by applicable Law.
 
(b) Prior to the Closing Date, the Company shall or, if the Company is unable
to, the Investor shall, as of the Closing Date, obtain and fully pay the premium
for the non-cancellable extension of the directors’ and officers ’ liability
coverage of the Company’s existing directors’ and officers’ insurance policies
and the Company’s existing fiduciary liability insurance policies (collectively,
“D&O Insurance”), in each case for a claims reporting or discovery period of at
least six years from and after the Closing Date with respect to any claim
related to any period or time at or prior to the Closing Date from an insurance
carrier with the same or better credit rating as the Company’s current insurance
carrier with respect to D&O Insurance with terms, conditions, retentions and
limits of liability that are no less favorable than the coverage provided under
the Company’s existing policies; provided that the Company shall give the
Investor a reasonable opportunity to participate in the selection of such tail
policy and the Company shall give reasonable and good faith consideration to any
comments made by the Investor with respect thereto.  If the Company or the
Investor for any reason fail to obtain such “tail” insurance policies as of the
Closing Date, the Investor shall continue to maintain in effect, for a period of
at least six years from and after the Closing Date, the D&O Insurance in place
as of the date hereof with the Company’s current insurance carrier or with an
insurance carrier with the same or better credit rating as the Company’s current
insurance carrier with respect to D&O Insurance with terms, conditions,
retentions and limits of liability that are no less favorable than the coverage
provided under the Company’s existing policies as of the date hereof, or the
Investor shall purchase from the Company’s current insurance carrier or from an
insurance carrier with the same or better credit rating as the Company’s current
insurance carrier with respect to D&O Insurance comparable D&O Insurance for
such six-year period with terms, conditions, retentions and limits of liability
that are no less favorable than as provided in the Company’s existing policies
as of the date hereof; provided that in no event shall the Investor be required
to expend for such policies pursuant to this sentence an annual premium amount
in excess of 200% of the amount per annum the Company paid in their last full
fiscal year, which amount is set forth in Schedule 6.07; and provided further
that if the aggregate premiums of such insurance coverage exceed such amount,
the Investor shall be obligated to obtain a policy with the greatest coverage
available, with respect to matters occurring prior to the Closing Date, for a
cost not exceeding such amount.
 
(c) If the Investor or any of its successors or assigns Error! Bookmark not
defined. consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or Error! Bookmark not defined. transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, to the
extent necessary, proper provision shall be made so that the successors and
assigns of the Investor, as the case may be, shall assume the obligations set
forth in this Section 6.07.
 
(d) The rights of each Indemnified Person under this Section 6.07 shall be in
addition to any rights such Person may have under the certificate of
incorporation or by-laws of the Company or any of its Subsidiaries, under
Delaware Law or any other applicable Law or under any agreement of any
Indemnified Person with the Company or any of its Subsidiaries.  These rights
shall survive consummation of the transactions contemplated by this Agreement
and the Transaction Documents, and are intended to benefit, and shall be
enforceable by, each Indemnified Person.
 

 
   ARTICLE 7   
Conditions

                             
 
Section 7.01 .  Conditions to Both the Investor’s and the Company’s
Obligations.  Both the obligation of the Investor to make the Investment
pursuant to Section 2.01 hereof and the obligation of the Company to issue and
sell the Common Shares pursuant to Section 2.01 hereof at the Closing are
subject to satisfaction or waiver of each of the following conditions precedent:
 
(a) Definitive Documents.  Definitive Transaction Documents necessary to
consummate the transactions contemplated herein shall have been prepared,
negotiated and, to the extent applicable, executed by the parties, and approval
by the Bankruptcy Court of such documents, as necessary, shall have been
obtained.  All Transaction Documents (in form and substance satisfactory to both
the Investor and the Company), to the extent applicable, shall have been
executed by the parties thereto on or prior to the Effective Date, shall not
have been modified without either of the Investor’s or the Company’s consent and
shall be in effect and the consummation of the transactions contemplated thereby
shall not be stayed, and all conditions to the obligations of the parties under
the Transaction Documents shall have been satisfied or effectively waived.  All
corporate and other proceedings to be taken by the Investor and the Company in
connection with the Transaction Documents and the transactions contemplated
thereby to be completed at the Closing and documents incident thereto shall have
been completed in form and substance satisfactory to the Investor and the
Company, and the Investor and the Company shall have received all such
counterpart originals or certified or other copies of the Transaction Documents
and such other documents as it may reasonably request.
 
(b) Transaction Court Documents.  Subject to Section 6.06, the Bankruptcy Court
shall have confirmed the Plan, approved the Disclosure Statement and entered all
orders included in the Transaction Court Documents, each of which orders shall
not have been subsequently modified without the Investor’s and the Company’s
prior written consent, reversed or vacated, and each such Transaction Court
Document shall be in effect and not be stayed.
 
(c) Effective Date.  The Effective Date shall have occurred.
 
(d) Compliance with Laws, No Adverse Action or Decision.  Since the date hereof,
(i) no Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of any of the Transaction Documents with respect to the transactions
contemplated thereby to be completed at the Closing; and (ii) no preliminary or
permanent injunction or other order by any Governmental Entity that restrains,
enjoins, prevents, delays, prohibits or otherwise makes illegal the performance
of any of the Transaction Documents shall have been issued and remain in effect.
 
Section 7.02 .  Conditions to the Investor’s Obligations.  The obligations of
the Investor to make the Investment pursuant to Section 2.01 hereof is subject
to satisfaction or waiver of each of the following conditions precedent:
 
(a) Representations and Warranties; Covenants.  The representations and
warranties of the Company set forth in Article 3 herein (i) that are qualified
by materiality or Material Adverse Effect shall be true and correct on and as of
the date hereof and at the time immediately prior to the Closing (except where
such representation and warranty speaks by its terms of “at Closing,” in which
case it shall be true and correct as of the time of Closing) as if made on the
Closing Date (except where such representation and warranty speaks by its terms
of a different date, in which case it shall be true and correct as of such
date), and (ii) that are not qualified by materiality or Material Adverse Effect
shall be true and correct in all material respects on and as of the date hereof
and at the time immediately prior to the Closing (except where such
representation and warranty speaks by its terms of “at Closing,” in which case
it shall be true and correct in all material respects as of the time of Closing)
as if made on the Closing Date (except where such representation and warranty
speaks by its terms of a different date, in which case it shall be true and
correct in all material respects as of such date).  The Company shall have
performed in all material respects all obligations and complied with all
agreements, undertakings, covenants and conditions required to be performed by
it hereunder at or prior to the Closing, and the Company shall have delivered to
the Investor at the Closing a certificate dated the Closing Date and signed by
an officer of the Company to the effect that the conditions set forth in this
Section 7.02(a) have been satisfied.
 
(b) Certificate of Incorporation and By-Laws.  The Certificate of Incorporation
and By-Laws, as provided for in the Plan, shall contain the terms contemplated
hereby, and the Certificate of Incorporation shall have been filed with and
accepted by the Secretary of State of the State of Delaware.  As of the Closing
Date, the Company shall have made available to the Investor a complete and
correct copy of the certificates of incorporation and the by-laws or comparable
governing instruments of each of the Companies, in full force and effect as of
the Closing Date.
 
(c) Foreign Ownership.  The Company shall be in compliance with the applicable
Laws and requirements regarding foreign ownership or control of U.S. air
carriers, except to the extent that any failure to be in compliance is in any
way attributable to the Investor or any transferee of Investor or any actions by
the Investor.
 
(d) Litigation.  There shall be no (i) threatened or pending Postpetition suit,
action, investigation, inquiry or other proceeding by or before any court of
competent jurisdiction (excluding the Cases or any Proceedings thereunder, and
any matter that represents a prepetition claim that will be discharged by the
Bankruptcy Court in the Cases) that is reasonably likely to be decided in a
manner that is material and adverse to the Company or any of its Subsidiaries,
taken as a whole, or (ii) Proceedings instituted by any Governmental Entity that
remain pending and seek to restrain, enjoin, prevent, delay, prohibit or
otherwise make illegal the performance of any of the Transaction Documents,
except for any Proceedings that have a significant likelihood of being brought
to a conclusion that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(e) Consents Under Agreements.  The Company shall have obtained the consent or
approval of each Person whose consent or approval shall be required under any
Material Contract to which the Company or any of its Subsidiaries is a party in
connection with the transactions contemplated by this Agreement, except for (i)
Material Contracts as to which consent or approval is unnecessary under Section
365 of the Bankruptcy Code or (ii) Material Contracts with a party that received
actual, written notice in the Cases and failed to object to the treatment of
such contract thereunder prior to the Effective Date.
 
(f) Fleet Plan.  The Companies’ fleet plan shall be finalized in a manner
acceptable to the Investor (which may be different from the plan incorporated in
the Business Plan as of June 3, 2009).
 
(g) Collective Bargaining Agreements.  The term of the collective bargaining
agreement with respect to the Frontier Airlines Pilots Association shall be
extended by three (3) years with unlimited scope relief.  With respect to all
other employees, the current profit sharing plan shall be replaced with a
discretionary profit sharing or bonus plan that is approved by the Board and by
the Investor.
 
(h) Financing.  The Company shall arrange financing or a manufacturer back-stop
commitment, in the form and substance customary in the aviation industry and
reasonably acceptable to the Investor (which financing may be expressly
conditioned on the Companies’ emergence from Chapter 11 proceedings), for all
firm orders for future aircraft deliveries reflected in the Business Plan from
(i) an affiliate of Export Development Canada (EDC), Airbus or Bombardier Inc.
or (ii) another financing party reasonably acceptable to the Investor.  
 
(i) DIP Credit Agreement.  The DIP Credit Agreement shall not have been
terminated by the Investor as a result of an Event of Default (as defined in the
DIP Credit Agreement).
 
(j) Confirmation Order.  Subject to Section 6.06, the Confirmation Order shall
have been entered by the Bankruptcy Court, shall be unstayed and, once entered,
shall not have been modified without the Investor’s prior written consent.
 
(k) Consents and Approvals.  The Company shall have received (i) all approvals,
clearances, consents and authorizations set forth on Schedule 7.02(k) required
to be obtained from the DOT and FAA for the consummation of the Investment and
the other transactions contemplated hereby, which approvals, clearances,
consents and authorizations have not been stayed or vacated and (ii) all other
Regulatory Approvals (other than waiting periods imposed by applicable Law as
referred to later in this paragraph) set forth on Schedule 7.02(k), which shall
have become final and unappealable, and (iii) all other material approvals,
permits, authorizations, exemptions, consents, licenses and agreements from
other third parties that are necessary to permit the transactions contemplated
hereby and to permit the reorganized Company to carry on its business after such
transactions in a manner not materially inconsistent with the manner in which it
was carried on prior to the Effective Date (together with the Regulatory
Approvals (the approvals described in clauses (i), (ii) and (iii), the
“Approvals”), which Approvals shall not contain any condition or restriction
that, in the Investor’s reasonable judgment, materially impairs the reorganized
Company’s ability to carry on its business or materially restricts any business
activity of the Investor or the Companies.  All waiting periods imposed by
applicable Law (including under the HSR Act, if applicable) in connection with
the transactions contemplated by the Transaction Documents shall have expired or
been terminated without any action having been taken by any court of competent
jurisdiction restraining, preventing or imposing materially adverse conditions
upon such transactions (which action remains in effect).  Notwithstanding the
foregoing, the parties recognize that the DOT or FAA may issue temporary or
interim approvals or exemptions (the “Initial Approvals”) that allow the
consummation of the Investment and that may require subsequent additional
approvals.  Such Initial Approvals shall be sufficient to fulfill the
requirements of this Section 7.02(k) as to that corresponding Approval, but not
with respect to any other Approvals.
 
(l) No Material Adverse Effect.  Since June 5, 2009, no event, circumstance or
matter shall have occurred or arisen that has had, or would reasonably be
expected to have, a Material Adverse Effect.
 
(m) Tax Due Diligence.  The Investor shall have completed by 9:00 a.m. on July
12, 2009 its due diligence with respect to certain tax matters covered in
Schedule 7.02(m), the results of which shall be satisfactory to the Investor in
its sole discretion, provided that if the Investor determines prior to such time
that the condition in this Section 7.02(m) is not capable of being satisfied, it
shall immediately notify the Company.
 
Section 7.03 .  Conditions to the Company’s Obligations.  The obligation of the
Company to issue and sell the Common Stock pursuant to Section 2.01 hereof at
the Closing is subject to satisfaction or waiver of each of the following
conditions precedent:
 
(a) Representations and Warranties; Covenants.  The representations and
warranties of the Investor set forth in Article 4 hereof (without giving effect
to any Material Adverse Effect, materiality or similar qualifier) shall have
been true and correct in all respects, on and as of the date hereof and at the
time immediately prior to the Closing (except where such representation and
warranty speaks by its terms of “at Closing,” in which case it shall be true and
correct as of the time of Closing) as if made on the Closing Date (except where
such representation and warranty speaks by its terms as of a different date, in
which case it shall be true and correct as of such date), except to the extent
that such inaccuracies have not had, and would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impede the
Investor’s ability to consummate the Investment.  The Investor shall have
performed in all material respects all obligations and complied with all
agreements, undertakings, covenants and conditions required to be performed by
it at or prior to the Closing, and the Investor shall have delivered to the
Company at the Closing a certificate dated the Closing Date and signed on behalf
of an officer of the Investor to the effect that the conditions set forth in
this Section 7.03(a) have been satisfied.
 
(b) Compliance with Laws; No Adverse Action or Decision.  Since the date hereof,
(i) no Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of any of the Transaction Documents with respect to the transactions
contemplated thereby to be completed at the Closing; (ii) no preliminary or
permanent injunction or other order by any Governmental Entity that restrains,
enjoins, prevents, delays, prohibits or otherwise makes illegal the performance
of any of the Transaction Documents shall have been issued and remain in effect,
except for such injunctions that, if obtained, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
reorganized Company; and (iii) no Governmental Entity shall have instituted any
Proceeding that seeks to restrain, enjoin, prevent, delay, prohibit or otherwise
make illegal the performance of any of the Transaction Documents, except for any
Proceedings, which have a significant possibility of being brought to a
conclusion which would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on the reorganized Companies.
 
(c) Consents and Approvals.  The Company shall have received the Approvals,
which Approvals shall not contain any condition or restriction that, in the
Investor’s reasonable judgment, materially impairs the reorganized Company’s
ability to carry on its business or materially restricts any business activity
of the Investor or the Companies.  All waiting periods imposed by applicable Law
(including under the HSR Act, if applicable) in connection with the transactions
contemplated by the Transaction Documents shall have expired or been terminated
without any action having been taken by any court of competent jurisdiction
restraining, preventing or imposing materially adverse conditions upon such
transactions (which action remains in effect).  Any Initial Approval shall be
sufficient to fulfill the requirements of this Section 7.03(c) as to the
corresponding Approval, but not with respect to any other Approvals.
 
(d) Citizenship.  The Company shall have received a certificate from the
Investor certifying that the Investor is a “citizen of the United States,” as
the term is used in Section 40102(a)(15) of Title 49 and is in compliance with
applicable United States law with respect to foreign ownership requirements of
U.S. air carriers.
 
(e) DIP Credit Agreement.  The DIP Credit Agreement shall not have been
terminated by the Investor as a result of an Event of Default (as defined in the
DIP Credit Agreement), and there shall have been no material breach of the DIP
Credit Agreement by the Investor that is continuing.
 
(f) Confirmation Order.  The Confirmation Order shall have been entered by the
Bankruptcy Court, shall be unstayed and, once entered, shall not have been
modified without the Company’s prior written consent.
 
 

 
ARTICLE 8  
Termination

                              
 
Section 8.01 .  Termination of Agreement.  Subject to Section 6.06 and Section
8.02 hereof, this Agreement may be terminated by notice in writing at any time
prior to the Closing by:
 
(a) the Investor or the Company, if a Person, other than the Investor or an
Affiliate of the Investor, is approved by the Bankruptcy Court as the Successful
Investor or the Companies otherwise proceed with an Alternative Transaction;
 
(b) the Company, if (i) there shall have been a material breach by the Investor
of Section 5.02, (ii) there shall have been a material breach by the Investor of
any representation, warranty, covenant or agreement contained in this Agreement
which breach would result in the failure to satisfy any condition set forth in
Section 7.01 or Section 7.03 hereof to the Company’s obligations and that has
not been cured within ten (10) days following receipt by the Investor of written
notice from the Company of such breach or if such breach is not capable of being
cured or (iii) any condition set forth in Section 7.01 or Section 7.03 hereof to
the Company’s obligations is not capable of being satisfied;
 
(c) the Investor or the Company, if the Closing shall not have occurred on or
before December 1, 2009; provided that the right to terminate the agreement
hereunder shall not be available to any party whose breach of this Agreement
results in the failure of the Closing to occur prior to such time;
 
(d) the Investor, if (i) there shall have been a material breach by the
Companies of (A) Section 5.02 or (B) Section 5.03, (ii) there shall have been a
material breach by the Company of any representation, warranty, covenant or
agreement contained in this Agreement, which breach would result in the failure
to satisfy any condition set forth in Section 7.01 or Section 7.02 to the
Investor’s obligations and that has not been cured within ten (10) days
following receipt by the Company of written notice from the Investor of such
breach or if such breach is not capable of being cured, immediately upon such
breach, or (iii) any condition set forth in Section 7.01 or Section 7.02 to the
Investor’s obligations is not capable of being satisfied;
 
(e) the Investor, if the Investment Agreement and Bidding Procedures Order does
not provide that the Auction Termination Date is on or prior to August 17, 2009;
 
(f) the Investor, if (i) the Bankruptcy Court denies the Investment Agreement
and Bidding Procedures Motion, or (ii) the Bankruptcy Court or any court of
competent jurisdiction to which a decision relating to the Cases has been
appealed modifies, in a manner materially adverse to the Investor, the
Investment Agreement and Bidding Procedures Order without the prior written
consent of the Investor, or reverses, vacates or stays such order following its
entry;
 
(g) the Investor, upon termination of the DIP Credit Agreement upon an Event of
Default (as defined in the DIP Credit Agreement);
 
(h) the Investor, if the Cases shall have been converted into Chapter 7 Cases or
shall have been dismissed, or a trustee or examiner with expanded powers
relating to any of the Companies’ business shall have been appointed, prior to
the Effective Date;
 
(i) the Company, if (x) the Board determines in good faith that the Companies
cannot reasonably be expected to have the financial resources that they will
need to conduct their businesses, (y) the Company ceases operations (other than
in connection with a sale of all or substantially all of the assets of the
Companies or a sale of the business of Lynx, in each case in a single
transaction or series of related transactions) and (z) the Company has not
knowingly and intentionally acted in a manner that breached any of its
obligations under this Agreement or the DIP Credit Agreement and would
reasonably be expected to be inconsistent with an intention to proceed with the
Investment on the terms and conditions set forth herein;
 
(j) mutual agreement in writing by the Company and the Investor;
 
(k) the Investor, pursuant to Section 9.11;
 
(l) the Investor, if there shall have been a Material Adverse Effect prior to
the Closing;
 
(m) the Investor, upon the delivery of the Notice; or
 
(n) the Investor, if the results of the due diligence referred to in Section
7.02(m) are not satisfactory to the Investor.
 
In order for the Investor to terminate this Agreement based on the form or
substance of any document or order (including based on alleged non-conformity
with any requirements in the Transaction Documents or based on non-satisfaction
by the Investor therewith), the Investor must exercise such termination right
prior to the earlier of (i) the fifth (5th) business day after the Company
delivers to the Investor a proposed substantially final form thereof and (ii)
the court hearing at which such document will be approved or such order entered;
provided that if material changes are subsequently made to such document or
order prior to court approval or entry by the Court thereof, the Investor shall
be provided with such changes and shall have until the conclusion of the court
hearing at which such document will be approved or such order entered to
exercise its rights regarding any such changes.  In order for the Investor to
terminate this Agreement on any other basis, it must do so on or before the
tenth (10th) Business Day after the date on which the Investor becomes aware of
its right to so terminate this Agreement.  If the Investor does not terminate
the Agreement in accordance with the requirements of the preceding two
sentences, the Investor shall be deemed to have waived the applicable
condition(s) and termination rights for purposes of Article 7 and Article 8.
 
Section 8.02 .  Effect of Termination.  (a) If this Agreement is terminated in
accordance with Section 8.01 hereof and the transactions contemplated hereby are
not consummated, this Agreement shall become null and void and of no further
force and effect except that the terms and provisions of this Section 8.02,
Section 6.03 and Article 9 hereof shall remain in full force and effect.  If
this agreement is terminated under any circumstances described in Section
8.02(b) or Section 8.02(c), the Investor’s sole and exclusive remedy shall be as
set forth therein.  Notwithstanding the foregoing or any other provision of this
Agreement (including Section 8.02(b) and Section 8.02(c), none of the Company,
its Affiliates nor any of their respective Representatives shall have any
liability under this Agreement or any other Transaction Document (other than
amounts payable under the DIP Agreement) if this Agreement is terminated under
any circumstances other than as described in Section 8.02(b) and Section
8.02(c).
 
(b) Notwithstanding the foregoing, in the event that after the entry of the
Investment Agreement and Bidding Procedures Order, (i) the Investor terminates
this Agreement pursuant to Section 8.01(d)(i) as a result of a knowing, willful
and material breach by the Company, Section 8.01(g) as a result of a knowing,
willful and material breach by any of the Companies of the DIP Credit Agreement,
or Section 8.01(h) as a result of a filing by the Company seeking the
conversion, dismissal or appointment specified therein, (ii) the Investor
terminates this Agreement pursuant to Section 8.01(d)(ii) or 8.01(d)(iii) as a
result of a knowing, willful and material failure by the Company to fulfill a
condition to the performance of this Agreement by the Investor resulting in the
termination of this Agreement by the Investor and the completion of an
Alternative Transaction or (iii) the Investor or the Company terminates this
Agreement pursuant to Section 8.01(a) or Section 8.01(m), then the Company shall
pay the Investor, by wire transfer of same day funds, a termination fee of
$3,500,000 (the “Termination Fee”) and reimburse the Investor in full for all
accrued and unpaid Expenses; provided that the Termination Fee and Expenses
shall not be payable if the Investor has breached in any material respect any
obligation of the Investor under any Transaction Document and has not cured such
breach within the time periods referred to in Section 8.01(b)(ii).  The
Termination Fee and any Expenses payable pursuant to this Section 8.02(b) shall
be paid upon the earlier of (i) the closing of any Alternative Transaction,
(ii) the dismissal of the Companies’ Cases, or (iii) the conversion of the
Companies Cases to cases under chapter 7 of the Bankruptcy Code.
 
(c) Notwithstanding the foregoing, in the event that after the entry of the
Investment Agreement and Bidding Procedures Order, (i) the Investor terminates
this Agreement pursuant to Section 8.01(d)(ii) or Section 8.01(d)(iii) due to
(whether independently or together with other allegations of breach) (A) the
Company materially breaching the covenant set forth in Section 5.05, (B) the
Companies’ fleet plan not being finalized in a manner consistent with Section
7.02(f), (C) the term of the collective bargaining agreement with respect to the
Frontier Airlines Pilots Association not being extended by three (3) years with
unlimited scope relief, (D) the Companies’ failure to seek resolution of
disputed tax claims and other disputes with and involving the City of Denver in
advance of making any decision regarding the physical location of the Companies’
headquarters and operations, in each case in a manner reasonably acceptable to
the Investor, (E) the Company not satisfying the condition relating to financing
for future aircraft set forth in Section 7.02(h), (ii) the Investor terminates
this Agreement pursuant to Section 9.11 or (iii) the Investor terminates this
Agreement pursuant to Section 8.01(l), then the Company shall promptly reimburse
the Investor in full for all accrued and unpaid Expenses but not the Termination
Fee; provided that the Expenses shall not be payable if the Investor has
breached in any material respect any material obligation of the Investor under
this Agreement and has not cured such breach within the time periods referred to
in Section 8.01(b)(ii).
 
(d) The Company acknowledges that the agreements contained in Section 8.02(b)
and 8.02(c) are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, the Investor would not enter into
this Agreement; accordingly, if the Company fails to promptly pay any amount due
pursuant to Section 8.02(b) or 8.02(c), and, in order to obtain such payment,
the Investor commences a suit which results in a judgment against the Company
for the fee, charges or expenses to which reference is made in Section 8.02(b)
or 8.02, the Company shall pay to the Investor its costs and expenses (including
attorneys’ fees) in connection with such suit, together with interest on the
amount of the fee at the prime rate of Citibank, N.A. in effect on the date such
payment was required to be made.
 
(e) Agreement to Arbitrate.  
 
            (i) Unless the parties otherwise specifically agree in writing, any
Arbitrable Dispute between the parties hereto will be submitted to and finally
resolved by arbitration in accordance with the Arbitration Rules, as the rules
may be modified in this Agreement, and each of the parties agrees that (a) the
procedures set forth in this Section 8.02(e) will be the sole and exclusive
manner by which any Arbitrable Dispute will be claimed and such party
irrevocably waives any right to begin any Action in or before any Governmental
Authority relating to an Arbitrable Dispute; and (b) such party irrevocably
waives any right to any trial by jury with respect to any Arbitrable Dispute.
 
            (ii) In the event of an Arbitrable Dispute, any party may deliver an
Arbitration Demand Notice in respect of such Arbitrable Dispute to the parties
to the dispute in the manner set forth in Section 9.04 (the date such
Arbitration Demand Notice is so delivered, the “Arbitration Demand Date”).  The
forum for such arbitration will be agreed on by the Parties or, in the absence
of any agreement, will be in a venue located in New York City.
 
            (iii) Arbitration will be conducted by a panel of three arbitrators
selected as provided in this Section 8.02(e).  In connection with any Arbitrable
Dispute in respect of which an Arbitration Demand Notice has been delivered,
each party, within five (5) days of the Arbitration Demand Date, shall select
one person to act as arbitrator and the two selected shall select a third
arbitrator within five (5) days of their appointment.  If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
within such timeframe, the third arbitrator shall be selected by the American
Arbitration Association.  In connection with the selection of the arbitrators,
consideration will be given to familiarity with transactions in the Company’s
industry and experience in dispute resolution, as a judge or
otherwise.  Notwithstanding anything to the contrary in this Agreement, the
rules of the American Arbitration Association relating to the selection of
arbitrators and the location of arbitrations shall not apply to arbitrations
hereunder.  If an arbitrator cannot continue to serve, a successor will be
selected by the same manner in which his or her predecessor was chosen.  If such
withdrawal occurs after the arbitration hearing has begun but before a final
decision has been delivered, a full rehearing will be held if, and only if, the
remaining arbitrators unanimously agree that a rehearing is appropriate.
 
            (iv) The final decision of the arbitration panel will be rendered in
writing to the parties not later than forty-five (45) days after the Arbitration
Demand Date, unless otherwise agreed by the parties in writing.  The decision of
the arbitration panel will be final and binding on the parties, and judgment
thereon may be had and will be enforceable in any court having jurisdiction over
the Parties.  The arbitrator or arbitrators will be guided, but not bound, by
the Federal Rules of Evidence and by the procedural rules, including discovery
provisions, of the Federal Rules of Civil Procedure.  Any discovery will be
limited to information directly relevant to the controversy or claim in
arbitration.
 
            (v) The arbitration panel will give effect to the applicable
provisions of this Agreement and follow applicable Law and will have full power
and authority to determine issues of arbitrability and to interpret or construe
the applicable provisions of this Agreement and to determine the amount of any
damages in respect of such Arbitrable Dispute, subject to the terms and
limitations of this Agreement.  If a Party fails or refuses to appear at and
participate in an arbitration hearing after due notice, the arbitrator may hear
and determine the controversy on evidence produced by the appearing Party.
 
            (vi) The interpretation of the provisions of this Section 8.02(e),
only insofar as they relate to the agreement to arbitration and any procedures
pursuant thereto, will be governed by the Federal Arbitration Act and other
applicable federal Law.  In all other respects the interpretation of this
Agreement will be governed as set forth in Section 9.07.
 
            (vii) Subject to the last sentence of Section 8.02(a), the Company’s
obligations pursuant to this Section 8.02, including the obligation to pay the
Termination Fee, shall survive termination of this Agreement and shall
constitute an allowed administrative expense of the Companies.
 
            (viii) Each party agrees that in the event of any arbitration
pursuant to this Section 8.02(e), the aggregate Expenses of each party in
connection with any Arbitrable Dispute (including the reasonable and documented
fees and expenses of counsel, any expert witnesses and the arbitration panel)
shall be borne as determined by the arbitration panel.
 

 

ARTICLE 9   Miscellaneous

 
                              
Section 9.01 .  Collective Bargaining Agreements.  (a) Frontier Airlines Pilot
Association.  Subject to the provisions of the Railway Labor Act, upon the
Closing, the Investor will (i) be bound by the current Collective Bargaining
Agreement between Frontier Airlines and the Frontier Airlines Pilots Association
as amended and in effect as of the Closing (the “FAPA CBA”), (ii) recognize
Frontier Airlines Pilots Association as the representative of the Frontier
Airlines pilots and (iii) assume employment of such pilots represented by the
Frontier Airlines Pilots Association.  Upon and after the Closing,  the Company
shall continue to be responsible for implementing and carrying out its
obligations under the FAPA CBA.
 
(b) International Brotherhood of Teamsters.  Subject to the provisions of the
Railway Labor Act, upon the Closing, the Investor agrees to (i) assume the
current Collective Bargaining Agreement between Frontier Airlines and the
International Brother of Teamsters on behalf of Frontier’s Aircraft Technicians,
Ground Service Equipment Technicians, and Tool Room Attendants, as amended by
the November 14, 2008 order of the Bankruptcy Court pursuant to 11 U.S.C. 1113,
and in effect as of the Closing, (ii) assume the current Collective Bargaining
Agreement between Frontier Airlines and the International Brother of Teamsters
on behalf of Frontier’s Material Specialists, as amended by the November 14,
2008 order of the Bankruptcy Court pursuant to 11 U.S.C. 1113, and in effect as
of the Closing and (iii) assume the current Collective Bargaining Agreement
between Frontier Airlines and the International Brother of Teamsters on behalf
of Frontier’s Aircraft Appearance Agents and Maintenance Cleaners, as amended
and in effect as of the Closing (the agreements described in clauses (i), (ii)
and (iii), the “IBT CBAs”).  Upon and after the Closing,  the Company shall
continue to be responsible for implementing and carrying out its obligations
under the IBT CBAs.
 
(c) Transport Workers Union.  Subject to the provisions of the Railway Labor
Act, upon the Closing, the Investor agrees to assume the current Collective
Bargaining Agreement between Frontier Airlines and the Transport Workers Union
of American AFL-CIO on behalf of Frontier Airlines’ Aircraft Dispatchers as
amended and in effect as of the Closing (the “TWU CBA”). Upon and after the
Closing,  the Company shall continue to be responsible for implementing and
carrying out its obligations under the TWU CBA.
 
Section 9.02 .  Survival of Representations and Warranties.  None of the
representations and warranties contained in this Agreement shall survive the
Closing Date.
 
Section 9.03 .  Specific Performance.  The parties hereto specifically
acknowledge that monetary damages are not an adequate remedy for violations of
this Agreement, that any party hereto may, in its sole discretion, apply to a
court of competent jurisdiction for specific performance or injunctive or such
other relief as such court may deem just and proper in order to enforce this
Agreement or prevent any violation hereof and, to the extent permitted by
applicable Law and to the extent the party seeking such relief would be entitled
on the merits to obtain such relief, each party waives any objection to the
imposition of such relief.  Any requirements for the securing or posting of any
bond with such remedy are waived.
 
Section 9.04 .  Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date of receipt and shall be delivered personally, mailed by
registered or certified mail (postage prepaid, return receipt requested), sent
by overnight courier or sent by fax, to the parties at the following addresses
or fax numbers (or at such other address or fax number for a party as shall be
specified by like notice):
 
(i) If to the Investor, to:
 
c/o Republic Airways Holdings Inc.
8909 Purdue Road
Indianapolis, IN  46268
Attention:  Hal Cooper
Fax: (317) 484-4545
 
With a copy to:
 
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY  10103
Attention:  David Rosenzweig, Esq.
Fax: (212) 318-3400
 
(ii) If to any of the Companies, to:
 
Frontier Airlines Holdings, Inc.
Frontier Center One
7001 Tower Rd.
Denver, CO  80249-7312
Attention: Matthew R. Henry, Esq.
Fax: (720) 374-4379
 
With a copy to:
 
Davis Polk & Wardwell LLP
1600 El Camino Real
Menlo Park, CA 94025
Attention:  Daniel G. Kelly, Jr., Esq.
Fax: (650) 752-2113


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: Marshall Huebner, Esq.
Fax: (212) 752-2113


Section 9.05 .  Entire Agreement; Amendment.  (a) This Agreement and the
documents described herein (including the Plan) or attached or delivered
pursuant hereto (including, without limitation, the other Transaction Documents)
set forth the entire agreement between the parties hereto with respect to the
transactions contemplated by this Agreement.  Any provision of this Agreement
may only be amended, modified or supplemented in whole or in part at any time by
an agreement in writing among the parties hereto executed in the same manner as
this Agreement.  No failure on the part of any party to exercise, and no delay
in exercising, any right shall operate as waiver thereof, nor shall any single
or partial exercise by either party of any right preclude any other or future
exercise thereof or the exercise of any other right.  No investigation by a
party hereto of any other party hereto prior to or after the date hereof shall
stop or prevent the exercise of any right hereunder or be deemed to be a waiver
of any such right.
 
(b) Notwithstanding anything to the contrary in this Agreement requiring any
level of “efforts” or “cooperation” or otherwise by the Investor or the Company,
neither the Investor nor the Company shall be obligated to agree to any
amendment, modification, revision or waiver of the DIP Credit Agreement or this
Agreement (or any portion or provision thereof).
 
Section 9.06 .  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.
 
Section 9.07 .  Governing Law; Jurisdiction.  To the extent not governed by the
Bankruptcy Code, this Agreement shall be governed by, and interpreted in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed in that State without reference to its conflict of laws
rules.  Subject to Section 8.02(e), the parties hereto agree that the
appropriate and exclusive forum for any disputes arising out of this Agreement
between the Company and the Investor shall be the Bankruptcy Court, or if such
court will not hear any such suit, any federal or state court located in New
York County, New York, and, the parties hereto irrevocably consent to the
exclusive jurisdiction of such courts, and agree to comply with all requirements
necessary to give such courts jurisdiction.  The parties hereto further agree
that the parties will not bring suit with respect to any disputes arising out of
this Agreement except as expressly set forth below for the execution or
enforcement of judgment, in any jurisdiction other than the above specified
courts.  Each of the parties hereto irrevocably consents to the service of
process in any action or proceeding hereunder by the mailing of copies thereof
by registered or certified airmail, postage prepaid, to the address specified in
Section 9.04 hereof.  The foregoing shall not limit the rights of any party
hereto to serve process in any other manner permitted by the Law or to obtain
execution of judgment in any other jurisdiction.  The parties further agree, to
the extent permitted by Law, that final and non-appealable judgment against any
of them in any action or proceeding contemplated above shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the fact and the amount of indebtedness.  THE PARTIES
AGREE TO WAIVE ANY AND ALL RIGHTS THAT THEY MAY HAVE TO A JURY TRIAL WITH
RESPECT TO DISPUTES ARISING OUT OF THIS AGREEMENT.
 
Section 9.08 .  Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any rights hereunder shall be assignable by
any party hereto without the prior written consent of the other parties hereto;
provided, however, that the Investor may assign, without the consent of the
other parties hereto, all or part of its interest in this Agreement and all or
part its rights hereunder to any of its Affiliates; provided, that any such
assignment by the Investor shall not relieve the Investor of any of its
obligations hereunder.  In the case of an assignment to an Affiliate of the
Investor in compliance with the provisions of this Section 9.08, the term
“Investor” shall include, following such assignment, any such Affiliate to the
extent of such assignment and shall mean the assigning Investor and such
Affiliate taken collectively; provided that if such Affiliate ceases to be an
Affiliate of the Investor, the term “Investor” shall no longer include such
Person.
 
Section 9.09 .  No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended or shall confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except that the provisions of
Section 6.07 shall inure to the benefit of and be enforceable by the persons
described therein.
 
Section 9.10 .  Binding Effect.  This Agreement shall not be binding upon the
Companies unless and until the Investment  Agreement and Bidding Procedures
Order shall have been entered.
 
Section 9.11 .  Company Disclosure Schedules.  (a) The Company may revise the
Company Disclosure Schedules by delivering revised Company Disclosure Schedules
to the Investor not later than ten (10) Business Days prior to the Closing
Date.  Following receipt of such revised Company Disclosure Schedules, the
Investor shall have a right to terminate this Agreement at any time prior to the
date that is five (5) Business Days after its receipt of such revised Company
Disclosure Schedules by delivering written notice of termination to the Company
if the revised or additional disclosures set forth on such revised Company
Disclosure Schedules would reasonably be expected to have a Material Adverse
Effect.  This notice, if given, shall specify the information forming the basis
for the decision to terminate.  The Company shall have five days after receipt
of such notice to review with the Investor the information forming the basis of
the decision to terminate and to attempt to agree on corrective measures, if
any.  If the parties cannot agree on corrective measures within such five day
period, then this Agreement shall terminate.  If this Agreement is not
terminated as permitted by this Section, the Investor shall be deemed to have
accepted such revisions, and the Company Disclosure Schedules delivered on the
date hereof shall be deemed for all purposes to be superseded by the revised
Company Disclosure Schedules.
 
(b) The Company has set forth information in the Company Disclosure Schedules in
a section thereof that corresponds to the section of this Agreement to which it
relates.  A matter set forth in one section of the Company Disclosure Schedules
need not be set forth in any other section so long as its relevance to such
other section of the Company Disclosure Schedules or section of the Agreement is
reasonably apparent on the face of the information disclosed therein to the
Investor.  The parties acknowledge and agree that (i) the Company Disclosure
Schedules to this Agreement may include certain items and information solely for
informational purposes for the convenience of the Investor and (ii) the
disclosure by the Company of any matter in the Company Disclosure Schedules
shall not be deemed to constitute an acknowledgment by the Company that the
matter is required to be disclosed by the terms of this Agreement or that the
matter is material.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Agreement has been executed on behalf of the parties
hereto by their respective duly authorized officers, all as of the date first
above written.
 
 
 

 
REPUBLIC AIRWAYS HOLDINGS INC.
         
 
By:
/s/ Bryan K. Bedford       Name: Bryan K. Bedford       Title: President, CEO   
       

 
 
 
 

  FRONTIER AILRINES HOLDINGS, INC.     FRONTIER AIRLINES, INC.          
 
By:
/s/ Edward M. Christie, III       Name: Edward M. Christie, III      
Title:  Senior Vice President and Chief Financial Officer          

 
 





 
LYNX AVIATION, INC.
         
 
By:
/s/ Matthew R. Henry       Name:  Matthew R. Henry       Title:  Corporate
Secretary          





 





--------------------------------------------------------------------------------




 
 
EXHIBIT A
 
FORM OF INVESTMENT AGREEMENT AND BIDDING PROCEDURES ORDER
 


 
 
[Intentionally omitted]
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
EXHIBIT B
 
COMPANY DISCLOSURE SCHEDULES
 
 
 
[Intentionally omitted]
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
EXHIBIT C
 
INVESTOR DISCLOSURE SCHEDULES
 
 
 
[Intentionally omitted]
 
 
 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT D
 
FORM OF DISCLOSURE STATEMENT
 
 
 
[Intentionally omitted]
 
 
 

--------------------------------------------------------------------------------


 
 
 
SCHEDULES
 
 


[Intentionally omitted]
 
 
 

--------------------------------------------------------------------------------

